Name [ OD elle Re nee Szapins

Street Address S044 Ne Fait, FE B

City and County no
State and Zip Code

Telephone Number a ZG Up Jo Z ma

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

 

 

«

(Write the full name of each plaintiff who is filing
this complaint. If the names of all the plaintiffs
cannot fit in the space above, please write “see —
attached” in the space and attach an additional
page with the full list of names.)

-against-

“tk “ 1 . 4
wee. W. Clark SLE}
Fresno, CA 93926

(Write the full name of each defendant who is
being sued. If the names of ¢ ail the defendants
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

 

Complaint for a Civil Case

1 20 CW 0014 0 DAD SAB
Case No.

(to be filled in by the Clerk 's Office)

 

Jury Trial: 0 Yes Jt No
(check one)

 

 
 

a

 

Case 1:20-cv-00140-DAD-SAB Document1 Filed 01/28/20 Page 2 of 67

The Parties to This Complaint

A.

The Plaintiff(s)

Name

Street Address
City and County
State and Zip Code

Telephone Number’

i

The Defendant(s)

’ Provide the information below for each plaintiff narned in the complaint. Attach
additional pages if needed.

Danel ek enee Loagins
=A) “Use Ut Feu rbot B

Kreanp

Caylorne %370S

BEF = 294¢- 30/4

 

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or

a corporation. For an individual defendant, include the person’s job or title (if
known). Attach additional pages if needed.

Defendant No. 1

Name

Job or Title

‘(if known)

Street Address
City and County
State and Zip Code
Telephone Number

Defendant No. 2

Name

Job or Title ~
(if known)

Street Address
City and County
State and Zip Code
Telephone Number

“Hamming Bink Central Calirnia| Falton Cores
OOper ration — Managemevt-_
HIS N. Clark oh. FI
Hesno -

California. 93708
Q59¢- 2Y8-THHYS,

 

 

 

 

 

 

 

 
Case 1:20-cv-00140-DAD-SAB Document1 Filed 01/28/20 Page 3 of 67

Qa

Defendant No. 3

Name

Job or Title

(if known) .

Street Address

City and County
State and Zip Code _
Telephone Number

 

 

 

 

 

 

Defendant No. 4

Name

Job or Title

(if known)

Street Address
City and County
State and Zip Code
Telephone Number

 

 

 

 

 

 

Basis for Jurisdiction

Federal Courts are courts of limited jurisdiction (limited power). Generally, only two
types of cases can be heard in Federal Court: cases involving a federal question and cases
involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising
under the United States Constitution or federal laws or treaties is a federal question case.
Under 28 U.S.C. § 1332, a case in which a citizen of one state sues a citizen of another

state or nation and the amount at stake is more than $75,000 is a diversity of citizenship

case. Ina diversity of citizenship case, no defendant may be a citizen of the same state as
any plaintiff. .

What is the basis for Federal Court jurisdiction? (check all that apply)

h Federal question O Diversity of citizenship
Case 1:20-cv-00140-DAD-SAB Document 1 Filed 01/28/20 Page 4 of 67

~

Fill out the paragraphs in this section that apply to this case.

A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United
States Constitution that are at issue in this case.

Housi na Dis Crim jNason °

 

 

B. if the Basis for J urisdiction Is Diversity of Citizenship
l. The Plaintiff(s)
a. If the plaintiff is an individual

The plaintiff, (name) , is a citizen of
the State of (name)

 

\

b. If the plaintiff is a corporation

The plaintiff, (name) : , is incorporated
under the laws of the State of (name)

and has its principal place of business in the State of (name)

>

 

f

 

(If more than one plaintiff is named in the complaint, attach an additional
page providing the same information for each additional plaintiff.)

2. The Defendant(s)

 

a. If the defendanit is an individual
_ The defendant, (name) , is a citizen of
the State of (name) . .Or is a citizen of

 

(foreign nation)

 
 

Ii.

Case 1:20-cv-00140-DAD-SAB Document1 Filed 01/28/20 Page 5 of 67

b. If the defendant is a corporation £4
Harerine 2 rnb Central Calitania
The defendant, (name) Court , 1S

incorporated under the laws of the State of (name)

, and has its principal place of
business in the State of (name) & . Oris
incorporated under the laws of (foreign nation)

, and has its principal place of

 

 

business in (name)

 

(If more than one defendant is named in the complaint, attach an

additional page providing the same information for each additional
defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant |
owes or the amount at stdke—is more than $75,000, not counting interest ~
and costs of court, because (explain):

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as
briefly as possible the facts showing that each plaintiff is entitled to the damages or other
relief sought. State how each defendant was involved and what each defendant did that

caused the plaintiff harni or violated the plaintiff's rights, including the dates and places
of that involvement or conduct. If more than one claim is asserted, number each claim
and write a short and plain statement of each claim in a separate paragraph. Attach

additional pages if needed.“ T @ pn lo Tne, Sats TAAAM Coat wtere “Terning
Pore of Centin®d Cariforn iv, wl Falon “Due eo 2 Pact ehhox Ly
ry £7 | - Gon Ayer,

     
  
 

WJ Alea)

 

   

Phen place A re. tn Ane oan cok i ey
Wis "Renad, tode, Secon 246/3290.034 4 pots:

(see Attach ment)

 
ase 1:20-cv-00140-DAD-SAB Document1 Filed 01/28/20

Reach mend Py

 

Page 6 of 67

Even Yeu, bev, nen Ene, placed me

 

 

Dhere fd7 tyealr awn posenal Oud «

 

 

Hest of au Gew aw no Safely \8 Ene
home. Lun knaeoing 20 WC, Le%e. UPR
Ane Som poopie Chat = nad

 

 

| RA_ML. ami. doll ine.

| Ceibe Frm! Prerioue by, Who hod Lied

20k, =E have, police re patta, 25 Shaud

 

 
 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

)_ Ab. ‘iitehonee 2 LO my C lawn, _

_ (ALL police repats ado, ana ih ble. Upon
. @ “Peer eAd\, _ _— | |
i

3 |
_! | j
; I
1
-e iD

 

 
 

 

IV.

‘

Case 1:20-cv-00140-DAD-SAB Document 1 Filed 01/28/20 Page 7 of 67

Relief

State briefly and precisely what damages or other relief the plaintiff'asks the court to
order, Do not make legal arguments. Include any basis for claiming that the wrongs
alleged are continuing at the present time. Include the amounts of any actual damages
claimed for the acts alleged and the basis for these amounts. Include any punitive or
exemplary damages claimed, the amounts, and the reasons you claim you are entitled to

actual or punitive money damages.

For Porn, Ba-PPering, mole. LX POSURL,
S enter. perassn end Siress, Bru thang
AU SON angle £ AIO. S

 

 

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions, have
evidentiary support or, if specifically so identified, will likely have evidentiary support

after a reasonable opportunity for further investigation or discovery; and (4) the

complaint otherwise complies with the requirements of Rule 11.

I agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. I understand that my failure to keep a current
address on file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: afd LG YW mw
Signature of Plaintiff Le Aenea

Printed Name of Plaintiff, ». KN ell 6 “Ro NAL e_ S Cag gy
 

Tw 7 .
‘ = GN ORBAN -cv-00140-DAD-SAB Document 1 Filed 01/28/20 Page 8 of 6

wt HOUSING
AUTHORITY ies

GENERAL RELEASE

INSTRUCTIONS: Please copy this form and complete

a
CONSENT: | authorize and direct any Federal, ~~
release to the Fresno Housing Authority (FH), ary su
application for participation, © and/or —_ maintair;
Low Income Public Housing Program. | understand and agree.
be used by HACCF in administering and enforcing Program ru

 

INFORMATION COVERED: Verifications and inquiries that may b.

 

 

 

Criminal Reports Credit Reports Eviction
Family Composition Assets School Rec

AGENCIES: Agencies that may be asked to release information includes, L
Other Public Agencies Child Care Providers Financial In

Law Enforcement Agency . Interial Revenue Services _- Child Prote

Utility Companies Educational Institutions Post Office
Last Name: LOCH iN, First Name

cart 7

Middle Nameo= NC=— surf. MS. Social Sec

Driver's/Identification License 159469532 Phone

Date of Birth (BOB): lA tO) SX [ Sex:

aN

 

 

i DO hereby authorize the release of information to the Fresno Hou
Authorizatiof nay be used for the purposes stated above. The orir

and will stay-i LN months from the date signed.
Sonat C1 BCA degegld -

  

U;

IMPORTANT: The following law authorizes the collection «
Act of 1937 (42 U.S.C., 1437 et seq.) Any information obtair
disclosed other than for the purpose of admission and/or conti.
possession of the authority and all copies made from it shall be .
on the housing.

 

 

 

 

| TTY (800) 735-2929 f = )
7 Soe

 

 
 

 

 

Case 1:20-cv-0 RMA EESUEPORENE BQUSINGEROGR 5/00 Page 9 of 67

RENTAL AND SECURITY DEPOSIT AGREEMENT

As a condition ohmy participation in the H.U.D. and Turning Point (Falcon Court) Supportive Housing Program

 

 

 

 

L ane\\e Scoaa ins and], i itions:
jae an Aas agree to the following terms and conditions:
The term of this agreement is for ONE year beginning on BILAL and ending on
5 : | ; 12.0 . This agreement will automatically renew on a month to month basis, beginning on
1/20

2 | agree to pay rent montly to Tuning Point of Central California, Inc. (“Falcon Court”). This lease may be
terminated by either party giving to the other a 30-day written notice of intention to terminate.

My initial rent payable to Turning Peiyt monthly shall be § x 1.00 each month beginning 4] | [ 1 Utilities each month shall

be $ . Clients Initials ” . The Pro-rated rent for the balance of this month is$__ -€
(If Applicable)

I agree to pay rent monthly to Turning Point in accordance with H:U.D. regulations which govern the program. Rent is assessed based
on three formulas with the largest amount being the maximum required.

The rent formulas are: 1.) 10 percent of monthly gross income
2.) 30 percent of monthly adjusted income
3.) Public assistance rent, if applicable

An Security deposit will be required in the amount of $ (e00 -0O to ensure performance of the agreements contained
herein. No part of this deposit is to be considered as an advance payment of rent including last month’s rent, nor is it to be used as a
refund prior to the premises being permanently and totally vacated by all residents. After the residents have vacated the premises,
Turning Point will provide resident with an itemized written statement of the basis for the amount of any entry deposit retained by
Turing Point. Turning Point may retain any or all of the deposit necessary to (a) remedy any default by residents in the premises or
for unpaid rent; (b) repair damages to the premises to include repainting and carpet cleaning, exclusive of ordinary wear and tear, and/or
to remove trash and clean premises to meet the landlord’s re-rental standards. The unused portion of this deposit may be returned to the
residents without interest, according to the law. Residents will be billed for any damages accrued above the amount of the security
deposit. Deposit paid by Resident___ ESG : Date paid:

Payment of rent is due on the ist of each.month or as agreed upon and stated below. A Late Fee of $ 45.00 may be charged
if rent is not received by the 5 day of the month. Payment of rent shall be in the form of money order, cash, or cashier’s check, made
out to Turning Point of Central California, Inc.

Failure to pay rent monthly will result in eviction from the property with a written three (3) day notice to move and/or legal action.

RESIDENT: shall comply with all tenant guidelines as stated on separate addendum, but which are deemed part of this rental agreement,
and a violation of any of the tenant guidelines is considered a breach of this agreement.

ACCEPTANCE OF PREMISES: Resident has inspected the premises, furnishings and equipement, and has found them to be
satisfactory. All plumbing, heating and electrical systems are operative and deemed satifactory.

| agree to produce documentation of all my monthly income. Failure to produce accurate documentation of my monthly income may
result in my termination from the program. I agree to report changes in my monthly income to the Turning Point staff within forty -
eight (48) hours of when I become aware of them. Intentionally misleading the program about my actual income could be fraud. The
program could refer the case to the legal system for prosecution.

RIGHT OF ENTRY AND INSPECTION: Turning Point Staff may enter, inspect, and/or repair the premises at any time

in case of emergency or suspected abandonment. The staff shall give 24 hours advance notice and may enter for the

purpose of showing the premises during normal business hours to prospective renters, buyers, lenders, for smoke ;
alarm inspections, and/or for normal inspections and repairs. Staff/Maintenance is permitted to make all alterations, repairs and
maintenance that in Staff’s judgment is necessary to perform.

PETS: No animal, fowl, fish, reptile, and/or pet of any kind shall be kept on or about the premises, for any amount of time, without
obtaining the prior written consent and meeting the requirements. Such consent if granted, shall be revocable upon giving a 30 day
written notice. In the event laws are passed or permission is granted to have a pet and/or animal of any kind, an additional deposit in the
amount of $ shall be required along with additional monthly rent of $ along with the signing of the Pet Agreement.

PEST CONTROL: In case pest control services are needed, there will be a $50.00 charge to any resident whom fails to prepare for
pest control services.

\

Revised 7/2017
Case 1:20-cv-00140-DAD-SAB Document1 Filed 01/28/20 Page 10 of 67

 

 

 

 

 

 

 

 

ATTORNEY OR PARTY WITHOU : :
TOU EORSRASC ARS HE CGA ase "sees roncounruscouy
2525 ALLUVIAL AVE, #320.
CLOVIS, CA 93611
ATTORNEY FOR (NAME): ATTORNEY FOR PLAINTIFF ic | IL (So
SUPERIOR COURT OF CALIFORNIA, COUNTY OF FRESNO I |}
STREET ADDRESS: 44130 O STREET on
MAILING ADDRESS: SAME . OC I 2 ] obi
CITY AND ZIP CODE: FRESNO, CA 93724
BRANCH NAME: CENTRAL DIVISION-LIMITED CIVIL py | RESO SUPERIOR COURT
PLAINTIFF: WARREN PROPERTIES, INC. DEPUTY
DEFENDANT: DANIELLE SCOGGINS
CASE NUMBER:
DECLARATION OF PREJUDICE CCP 170.6 . te
(PEREMPTORY CHALLENGE) re
LOUIE CORONADO, ESQ. declares
(NAME OF DECLARANT)
that he/ she is ATTORNEY FOR PLAINTIFF a party to the within action hereinafter

 

‘(INSERT “ATTORNEY FOR” OR LEAVE BLANK)

cailed “case” therein as follows:

WARREN PROPERTIES, INC. v. DANIELLE SCOGGINS
(NAME OR NAMES OF PARTIES)

that HON. DALE IKEDA
(NAME OF J UDGE/COMMISSIONER/REFEREE BEING DISQUALIFIED)

 

, the Judge, Court Commissioner or Referee to

whom the case has been assigned is prejudiced against the PLAINTIFF or the interest
(PLAINTIFF OR DEFENDANT)
of the PLAINTIFF so that Declarant cannot or believes that he/she cannot have a fair
“PLAINTIFF OR DEFENDANT)

~ and impartial trial or hearing before such Judge, Court Commissioner or Referee.

| DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.

 

DECLARATION OF PREJUDICE CCP 170.6 CCP 170.8
(PEREMPTORY CHALLENGE)

 

 

 

‘SO-1002 [Rev. July 1 , 1099]

 
PMOMEB ons nee ices pL
votaatoyat 2 kA AM AGS (Ds aieeoLine )
case Vatnp'Bs OER, MDE IES ile, (ho a

 

SUMMONS
(CITACION JUDICIAL)
UNLAWFUL DETAINER—EVICTION
(RETENCION ILICITA DE UN INMUEBLE—DESALOJO)

NOTICE TO DEFENDANT: 4 | at
(AVISO AL DEMANDADO): <ot \- pS- x0 |
DANIELLE SCOGGINS . K ,

YOU ARE BEING SUED BY PLAINTIFF:

(LO ESTA DEMANDANDO EL DEMANDANTB):

- WARREN PROPERTIES, INC.

(SOLO PARA USO DE LA CORTE)

OCT 21 aig

FRESNO SUPERIOR COURT

¥ ——__.___.

 

DEPUTY

 

ILEG

 

You have 5 CALENDAR-DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
served on the plaintiff. (To calculate the five days, count Saturday and Sunday, but do not count other court holidays. If the fast day falls ona
Saturday, Sunday, or a court holiday then you have the next court day to file a written response.) A letter or phone call will not protect you. Your
written response must be in proper legal form if you want the court to hear your case. There may be a court form that you can use for your response.
You can find these court forms and more information at the California Courts Online Self-Help Center (www. courtinfo.ca.gov/selfhelp), your county
law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the court clerk for a fee waiver form. If you do not file your response on
time, you may lose the case by default, and your wages, money, and property may be taken without further warning from the court.

There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
these nonprofit groups at the California Legal Services Web site (www. /awhelpealifornia.org), the California Courts Online Self-Help Center
(www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and.
costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.

Tiene 5 DIAS DE CALENDARIO después de que le entreguen esta citacion y papeles legales para presentar una respuesta por escrito en esta
corte y hacer que se entregue una copia al demandante. (Para calcular los cinco dias, cuente los sébados y los domingos pero no los otros dias
feriados de la corte. Si el ditimo dia cae en sabado o domingo, o en un dia en que la corte esté cerrada, tiene hesta el proximo dia de corte para
presentar una respuesta por escrito). Una carta v una llamada telefonica no lo prategen. Su respuesta por escrito tiene que estar en formato legal
correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta. Puede encontrar
estos formularios de la corte y mas informaci6n en ej Centro de Ayuda de jas Cortes de California (www.sucorte.ca.gov), en la biblioteca de leyes de
su condado o en Ia corte que le quede mas cerca. Sino puede pagar la cuota de presentaci6n, pida al secretario de la corte que le dé un formulario
de exencién de pago de cuotas. Si no presenta su respuesta 4 tiempo, puede perder el caso por incumplimiento y la corte le podraé quitar su sueldo,
dinero y bienes sin inés advertencia.

Hay otros requisitos legales. Es recomendable que llame a un abogado inmediatamente. Si no conoce a un abogado. puede liamar a un servicio
de remisién 9 abogados. Si no puede pagar a un aboyado. es Posit's qué cumipia con ios requisites para obtener servicios legales gratuitos de un
programa de Servicios legales sin fines de lucro. Puede encontrar estas grupos sin fines de lucro en el sitio web de California Legal Services,

(www. lawhelpealifornia.org), en ef Centro de Ayuda de las Cortes de California, (www.sucvorte.ca.gov) o poniéndosn en contacto con la corte o el

colegio de abogados locales. AVISO: Por ley, la corte tiene derecho a reclamar las cuotas y los costos exentos per imponer un gravamen sobre
\cualquier recuperacién de $10,000 6 més de valor recibida mediante un acuerdo o una concesién de arbitraje en un caso de derecha civil. Tiene que
pagar el gravamen de la corte antes de que Ia corte pueda desechar el caso.

‘

\

 

 

1. ‘The name and address of the court is: (Numero celeao}4
(El nombre y direcci6n de la corte es): “

 

o P4aa kh gy
oo keh UF OA YG

 

 

Superior Court of California, County of Fresno, Central Division-Ltd Civil, 1130 O St., Fresno, CA 93724

2, The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is:
(El nombre, la direccién y el nimero de teléfono del abogado de! demandante, o del demandante que no tiene abogado, es):

LOUIE CORONADO, ESQ., SBN 181798, 2525 Alluvial, Ste. 320, Clovis, CA 93611, 559-472-3629

3. . (Must be answered in all cases) An unlawful detainer assistant (Bus. & Prof. Code, §§ 6400-6415) did not [—] did
for compensation give advice or assistance with this form. (if plaintiff has received any help or advice for pay from an unlawful
detainer “sae gomplete item 6 on the next page.) :

Date: o 4 Clerk, by cy
(Fecha) a . (Secretario)

, Deputy

 

NK t. : .
aS ciel (Adjunto)

 

(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citation use el formulario Proof of Service of Summons, (POS-079)).
[SEAL] 4. NOTJCE TO THE PERSON SERVED: You are served
a. | as an individual defendant.
b. CJ as the person sued under the fictitious name of (specify):
c.[[_] asan occupant
d. [(_]. on behalf of (specify):
under: [_] cp 416.10 (corporation)
CCP 416.20 (defunct corporation)
CCP 416.40 (association or partnership)

 

[] cep 416.60 (minor)
[J cop 416.70 (conservatee)
[_] CCP 416.90 (authorized person)

 

 

5.

by personal delivery on (date):

‘21 cep 415.46 (occupant) - _rybeel other (specify):
G~ - .

Page 1 of 2

 

Form Adopted for Mandatory Use
Judicial Council of Califomia
_ SUM-130 [Rev. July 1, 2009]

SUMMONS—UNLAWFUL DETAINER—EVICTION

Code of Civil Procedure, §§ 412.20, 415.456. 1167
www.courtinfo.ca.gov

www. accessiaw.com

 
THIS LEASE is executed on December 23, 2015 between Village at Shaw (herein called “Lessor’) and Danelle Scoggins (herein called "Lessee(s)" a

eased premises: The Leased Premises are located i in the Citys f{ Fresno, County of Fresno, State of CA, and commonly described 4754 Alamos Apt - 202, together with the invento. ,
any, and appliances attached h

Term: This lease shall be for a

MONTHLY RENT:

“Cape. 1: 20- ov: 00140-DAD-SAB__ Document or Filed 01/28/20 Page 12 of 67
LEASE AGREEMENT

 

er
/ Z. month term commer: sing December 23, 2015 (Commencement Date).and ending December 22, 2016.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KEYS: .

Rent Deposit Keys # Keys

Base Rent $ 565.00 Security $ 400-00 Unit 754-202 Mail

Furniture _| Remote Remote Amenity

Washer/Dryer Pet $ 0.00 Garage | Storage

Carport/Garage 6 Other Card Other

Other Other

Total

“ 905 YOO

LESSEE OCCUPANCY:
Premises shall be occupied only by the following named person(s):
Danele Scoggins 12/07/81 $ ‘shaun Wiliam Jr 01/29/13 Isaac Scoggins 12/10/01
NAME . BIRTHDATE * NAME BIRTHDATE NAME BIRTHDATE

: -
Parking space assignment (if any) Space No. NV, f / ., (see section 20).

By this Lease Agreement executed on the above date, Lessor and Lessee mutually covenant and agrée as follows:

Sectlon 1:__ General Agreement

Lessor leases to Lessee the above-described premises, which Lessee accepts from Lessor for the Term, beginning with the Term Commencement Date, at the Total Monthly Rent indicated.
Section 2: Payment of Total Monthly Rent ~

Lessee agrees to pay rent to Lessor in advance at the Rental Office, 4885 North Recreation, Fresno, CA 93726 or at such other place as may be designated by Lessor, as follows:

A. $164.00 for the period December 23, 2015 through December 31, 2015 (first raonth prorated) and $0.00 for the last month's rent, payable upon occupancy.

B. $565.00: commencing on the first day of the following month, and thereafter on the first day of each succeeding month.

C. Payments shall be made payable to Village at Shaw, located at 4885 North Recreation , Fresno, CA, 93726, telephone (559) 291-2517, in U.S. dollars in the form of Personal Check, Cashier's
Check, or Money Order. The usual business days and hours to make rent payment at said address are 8:30 am to 5:30 pm Mon - Fri. After hours payments may be made-in the rent drop box
located at said address.

D. LATE PAYMENT: If rent is not paid by midnight on the Fifth (5th) day of any calendar month, a late charge of $. shail be immediataly due and payable. Further, in the event the
rent is paid by a check returned by the bank for any reason, in addition to the late charge set forth above, an NSF fee shail also bé due and payable in the sum of $25.00, Lessee agrees that the
combination of late charges, returned check charges, and other fees provided for by this paragraph is a reasonable estimate of Lessor's bank charges, administrative fees, and other damages which
would otherwise be difficult or impractical to ascertain.

E. All payments received after the 5th day of the month must be in the form of: a cashier's check or money order. A check or-money order from persons not named on the lease must be returned to
Lessee. Monies paid will be applied first to any previous balance due on Lessee’s account including rent, late charges, returned check charges, and damages; and secondly fo current rent.

F. LIABILITY: All parties to the,Lease Agreement’are responsible for the timely payment of the rent. Moving out does not automatically relieve a parly of this responsibility. Lessor must be given
and must approve a written notice, signed by all parties to the lease, that one party is vacating the Unit, and a new Lease Agreément (subject to Lessor's approval) must be signed by the remaining
party or parties, provided remaining party or parties qualify.

G. In the event a rent check is returned by the a any reason Lessee agrees that Lessor may require Lessee lo make fulure rent payments in the form of money order or cashier's check only.
H. DEFAULT: Should Lessee default on the_/@ month Lease Agreement or vacate prior to expiration of monihs, Lessee agrees to reimburse Lessor for any mave- -in allowances
taken, which amount is S$ This is in addition to any other remedies provided under California law. (See Section 6, below.)

 

 

Section 3: Deposits, . .
A. Lessee agrees to deposit: with. ‘Lessor the addlional sum of $ 400, 00 as security to be held by Lessor for the faithful performance by Lessee of each and every provision of this Lease, which
security Lessee hereby authorizes Lessor to use:for' any’one or more.of the following purposes:
(1) If Lessee vacates-or abandons the premises prior-to the endef. the Term, for daily rent equal to 1/30th of the Total Monthly Rent for each
day rent is unpaid untiFthe-end-of- the Termior up Lessor. te-rents the:premises, whichever event occurs first;
(2) ‘For repair of damages: lo the premises, including furpishings and appliances, caused by Lessee, exclusive of ordinary wear and tear,
(3) For cleaning the} premises, ifnecessary, upon tesraination of the tenancy, inc‘uding, but ivot limited to: any and all painting, including

touch: “Up paint; fi ling wall-holes catiged by the hanging of pictures; and cleaning carpéts, drapes, walls, doors, windows, refrigerator,
range, Sven, and electrical fixtures;

(4) For payment. of delinquent’ refit: * ~~ hy os

(5) For paymentof any Jiquidaled. damages ‘Yesulling from laidte payment and/or returned checks;

(6) For locks and Keys i in the event keys, are nat relurnedupan te jaition-of the tenancy;

(7) For any amount charged under the, provisions of paragraph Gof séclien 12. :

All sums payable to Lessor under the foregoing provisions shail be payable é as additional rent for the premises.

INITIAL: LS

. / See Se m~ hey
Sito [+ WB = - roe oe

 

 

 
   
 
  

 

 

 

 
Case 1:20-cv-00140-D : a
: -DAD-SAB Document1 Fi Lo
Filed 01/28/20 Pa
e13
\ 9 of 67 FL-630

~ \
ant ENTALLAGENCY (Under Family Code, $8 17400, 17406): \ FOR COURT USE ONLY
\

JAMES GOLDSTES! , CHIEF CHILD SUPPORT ATTORNEY -
RESNO COUNTY C 1EPARTMENT OF CHILD SUPPORT SERVICES \

2220 TULARE ST
STE 310P
200000001285686

FRESNO CA 93721-2131
TELEPHONE NO.: (866) 901-9212 FAX NO. (Optional): (859) 455-4669 Y. |

E-MAIL ADDRESS (Optional):

   
   
 
  
  
 
 

 

 

 

MA CORNEY FOR (Name): Under Family Code §§ 17400 8 WED
SUPERIOR COURT OF CALIFORNIA, COUNTY OF FRESNO
STREET ADDRESS: 11300 ST SUL 2 3 2013
MAILING ADDRESS: 11300 ST _
CITY AND ZIP CODE: FRESNO 09724200) FRESNO COUNTY SUP ERIOR COURT
BRANCH NAME: BF SISK COURTHOUSE By
SKS DEPUTY

 

 

 

 

 

 

PETITIONER/PLAINTIFF: COUNTY OF FRESNO

 

 

 

 

 

 

 

RESPONDENTIDEFENDANT: SHAWN ALEXANDER WILLIAMS
OTHER PARENT: DANELLE RENEE SCOGGINS
JUDGMENT REGARDING PARENTAL OBLIGATIONS CASE NUMBER:
Co AMENDED [__] _— SUPPLEMENTAL 13CEFS01214
AMENDED PROPOSED JUDGMENT. This Judgment

 

 

 

 

4. a. NOTICE: THIS ISA [__] PROPOSED CI
ntered by the court and will become legally binding untess you fill out and file
i (Governmental) (form FL-61 0)

Regarding Parental Obligations will be e
the Answer to Compiaint or Supplemental Complaint Regarding Parental Obligations
ithin 30 days of the date you were served with the Summons and Complaint or Supplemental
ou need form FL-610, you may get one

\ Complaint Regarding Parental Obligations (Governmental) (form FL-600). ify
from the local child support agency's office, the court clerk, or the family law facilitator. The family law facilitator will
help you fill out the forms. To file the answer, follow the procedures listed in the attached instructions.

b. [X] NOTICE: THIS IS A JUDGMENT. It Is now legally binding.

2. This matter proceeded as follows:
a. [X] Judgment entered under Family Code section 17430.

b. [] By court hearing, appearances as follows:
(1) Date: Dept.: Judicial Officer:
2 CI Petitioner/plaintiff present [-] Attorney present (name):
Respondent/defendant present __] Attorney present (name):

3) CI
(4) [__] Other parent present Attorney present (name):
(5) Local child support agency attorney (Family Code, §§ 17400,17406) (name):

(6) [[_] Other: (specify):

c. The parent ordered to pay support is the CI petitioner/plaintiff Co respondent/defendant (1 other parent.

3.(_] This order is based on presumed income for the parent ordered to pay support under Family Code section 47400.

4.00) Attached is a computer printout showing the parents’ incomes and percentage of time each parent spends with the children.
. The printout, which shows the calculation of child support payable, wilt become the court's findings.

5] This order is based on the attached documents (specify):

THE COURT ORDERS
m 6b below.

6. a. [__1Petitioner/pla'
b. The parent ordere

init Respondentdefendant [CX] Other parent are the parents of the children named in ite
d to pay support must pay current child support as follows:

01/29/2013 $389.00

SHAWN ROY WILLIAMS, JR

which is |

 

 

pay child support must pay interest on overdue amounts at the legal rate,

 

 

 

 

 

 

 

 

 

NOTICE: Any party required to
currently 10 percent per year. at
Page o!
Form Adopted for tema Use JUDGMENT REGARDING PARENTAL OBLIGATIONS Farry Code, $8 1 7430
(Governmental) ae AM 3

Judicial Council of Califomia
FL-630 [Rev. July 4, 201 4)
Case 1:20-cv-00140-DAD-SAB Document 1. Filed 01/28/20 Page 14 of 67

. / ATTORNEY (Name and Address): SBN: FOR COURT USE.ONLY

 

Danelle R. Scoggins ©
4946 N. Recreation Ave., A
Fresno, CA 93726

E-MAIL:

ATTORNEY FOR: In Propria Persona
NAME OF COURT, JUDICIAL DISTRICT or BRANCH COURT, IF ANY:

Fresno County Superior Court
1100 Van Ness

Fresno, CA 93724

Fresno

 

 

PLAINTIFF:
Danelle R. Scoggins

DEFENDANT: 15CESC02369
Warren Properties Inc. ‘

COURT CASE NO.:

 

LEVYING OFFICER FILE NO.:

Proof of Service 20164527041

 

 

 

 

1. At the time of the service | was at least 18 years of age and not a party to this action. ‘

2. | served copies of the:
f. other (specify documents): Plaintiff's Claim and ORDER to go to Small Claims Court (Small Claims)

’

3. a. Party served: Warren Properties Inc.
b. Person (other than the party in item 3a) served on behalf of the entity or as an authorized agent (and not a person under item 5b on
whom substituted service was made): Sandy Boone, Human Resources Director

4. Address where party was served: 140 N. Escondido Blvd
‘ Escondido, CA 92025-2610 . . ‘

5. | served the party:

a. by personal service. | personally delivered the documents listed in item 2 to the party or person authorized to receive
service of the process for the party (1) on: 07/29/2016 (2) at: 09:39 AM.

7. Person who served papers:
a. Name: J Ritter 7760
b. Address: San Diego County Sheriff Sheriff's Civil Office 325 South Melrose Dr Ste 2400 Vista, CA 92081-6692
c. Telephone Number: (760) 940-2898
d. The fee for service was: $40.00 Waiver

  

9. | am a Califomia sheriff or marshal and | certify that the foregoing is true and correct.

 

ss F LAGAOIX, 4316
Monday, August 1, 2016

 

Sheriffs Authorized Agent

Hearing: 08/25/2016 01:30 PM in DeptiDiv: 97E William D. Gore, Sheriff

Remarks

Judicial Council form POS-010 Attorney/Plaintiff : 0/828256
Case 1: THREE/DAVNOFICELFO.RERFORM CONDIMIONS. 15 of 67
AND/OR COVENANTS OR QUIT

TO: Danelle Scoggins
Ail Residents (tenants and subtenants) in possession (full name) and all others in possession

of the premises located at:

 

 

3373 N MILLBROOK AVE _, Unit # (if applicable) 39
(Street Address) '
FRESNO CA 93726
(City) (Zip)

\

IN THAT, the Rental/Lease Agreement condition(s) and/or covenants set forth below are being breached as follows:

1. Condition(s) and/or covenant(s) breached: Resident Guidelines paragraph: 1.F. Residents/Guests on the premises must

conduct themselves in a manner that will not disturb. annov, endanger. or interfere with other residents or employees of the
apartment compi sideni adults are sponsible for the behavior and any damaae or nuisance caused by their guest(s)

and children. 3.0, Residents/Guests shall conduct themselves ina manner that will not disturb other residents peaceful

 

enjoyment or constitute a nuisance, 1.C. Any violation of the Renal/Agreement shall be cause for eviction.
2. State specific facts:of breach(es) and/or violation(s): On’ 0-6-15 at about 4:40pm tenant Danelle Scoggins and anotner tenan

where in. ‘he middle of the parking lot arguiria and blocking other vehicles from passing through and causing a nuisance __
,

 

 

 

WITHIN THREE DAYS after the service on you of this Notice, you are hereby required to perform or otherwise comply with the
above-mentioned condition and/or covenant OR QUIT AND DELIVER THE POSSESSION OF THE PREMISES. :

if you fail to perform or otherwise comply, Owner/Agent declares the forfeiture of your Rental/Lease Agreement and will institute

' legal proceedings to obtain possession. Such-proceedings could result in a judgment against you, which may include attorneys’

fees and court costs as allowed by law, and an additional punitive award of six hundred dollars ($600) in accordance with
California taw. If you fail to fulfill the terms of your credit obligations, a negative credit report may be submitted to a credit reporting

egency.

| \ornate _| O Sora Al he.

Date Owner/Agenit Clara Celani, Asst. Manager

Rie “trot New

 

curr MES Ree arcrn
of Cate eee

California Apartment Association Approved Form

www.caanetorg
Form 11.0 ~ Revised 1/07 - ©2007 — All Rights Reserved

Page i of 1

       

 

| Printed Using Professional Computer Forms Co. On-Line Forms Software 112 |

 

ae A Oo TE IO TIAL LT IRE: IY OR ad nS ee SEP
Case 1:20-cv-00140-DAD-SAB Document 1 Filed 01/28/20 Page 16 of 67

FRESNOWBRANT ,
uATYHOUSI NG sau noua

 

 

 

 

AUTHORITY ENGAGED www.fresnohousing.org
RESIDENTS 937 Klette Avenue, Fresno, California 93706 (559) 443-8400 TTY (800) 735-2929
DANELLE SCOGGINS
4754 E ALAMOS APT 202

FRESNO CA 93726

Per your request your canceled application was reviewed and based on the information you provided,
your application will remain active and the eligibility process will continue. You will be contacted based
on the last point of your application process to determine if you meet al] other eligibility requirements.

Should you have any questions or concerns, please feel free to contact me at (559) 445-8995,

Sincerely,

NN
a?
Bay * ‘

yy, Libiicperdh

Geneva Williams
Supervisor
Housing Management Division

 
 

Case}1:20-cv-00140-DAD-SAB Document 1 Filed 01/28/20 Page 17 of 67

Mocrl 13, Qoib

 

PreSno Ci d- County Civ Courts

 

 

O Silyreat
_Eresvio, Op F377,

To Whom ce Maw Concern:

RE: Cases \SCESCO3 R69 |

AClerm much CeSearch we Coen, Cdk On

| Zhe. culnove. date, Urick nen Treeno
Crust Coand WI? 20 Ge MS Daneldte

ET rN rR FEES

Seoagins the. ree WWavier they ous
nara be. Woe Leia

WIAs Zo 0 C2 SOS Nude. hil» Shenri ib Dee
Serving. OF Zane, Stoemmoury Como .

  

 

 

. F
©

se cen Se RS SERENE
8 ne Rasen, Segre ES ESR
‘

ZO _WaeRRen Property ENC, pon pede
Sly Lo. Ith Site’ Ger, Los Andsles, &.

“1 She. unis Yolk Yak Le. had 29 0 Le Leshrads
Ulnere. § he WOUlKR pew 22. pau! — He BO 202

 

 

 

Pe

ine mente wo, Plewde, noe, Moe

| ~ Chaugh T hyve, eandus ee Mee YONA Te

 

Sxl. Vane. SecnnotrANe Con. Ve

CAR1Q0w?. ifn Cewsd
nor. 220 Sane, quack Mur Ceca ete >
0 Lie Pe gonte wail nee

5 Twit. MUANK td th ACE 5
tcf Neg deo2e

 
 
 
   
 

 

 
 

QO... DUBE: . _
Cas

e@ 1:20-cv-00140-DAD-SAB Document1 Filed 01/28/20 Page 18 of 67

-~A- ) Denelle Saga
ven, Vough the. ewer tk Ure.
Cpunament. Comp|ex Kn cee) ) ey Danelles

A Ad Know how) 20-£i/e a2
Glaus Lhe. Use hen joe of Knowledge,
_ 0° hee. CDuemlege

 

She iS when he moving From. One. |

OL parsed 20 Guaathens, in mMne_ |

3 tome. hporsbnenck Complex? She, WMO |
| OD PAEXT mato, ls Simes, because. COM).
peo tynenk wows infested wNh More

 

_ Mole, Mesete.2, J enntkes, Rees foueheny —

_ aud, WV tc. Cu, even Carly,

 

‘his Lime Sane, ad» Wer, od» Danelle

| cise encun 20 Kok Sick; aubl. Phew 40

2 Whe. Awctoww Mone Livres -

 

=X Vino? 2h Swims deo a
WO i 0. Ursib hen OCC ce Semrl let. Gt-L »
OV~, She TS Yur Aria hd Neecelr bere.
She. LOC 22 a ao» VelL me Sone. Hata Sy
nOer2eeser® ere 2 NOtiCe xr job

ning Ln \_Saeh , aprortmend- Zhad- Neel eld

| do We. Repaired! Oh oysierminae?, She.

betame eo Stress Out.

 

 
 

Case 1:20-cv-00140-DAD-SAB Dogunfat-l Filed 01/28/20 Page 19 of 67

Denese ScogainS

 

 

She. piever7. MWVISSED PASS, ew Tevt,

 

 

bud Lo he, nonesk With eee IC =c wWenderd

 

Why She. didbint move. aomipiety uk of
that Comples ahe, Loldeme thet She
tLdCLd» wooing Gow Low Cost Peiwing y because,
PAnees Wood DOE rend 72 D-eaplo. Wn
nesch OF wu Cesk year" Op SHON
| Kscrbob Un er csow ne. woudl move. tom
Qpeor temneuk xO a parkmens iO thee
45am, (om plex, Cems in ecrN aparkmencks

 

Ae, 9Oudd COMinles tO MO wo MOrkws
mfexhicston , Wow it's Cere0del Decde
Whe, Port uw Lonayicek New +o

ek Outs, heer ne .-Denre Me. Reo 0nd
Dhak Sino. Slgusedl be Compinscdtedd
Cams Zhe, Sickness reek loan of New
Dons hwwe iwc. Orie, 40 2e Oavatioline
MvCr WAN 2D mn ing, infestastqor Of Cann o.pwnsien
Reet Glne. Weed. ma, Enouadh {2 Wnougth. —

our Arbre anez in Sates Metter?
iL loz. Very much apps icc tar» Thenk,

 

 

YO
oS Deck DDA Sybil bed

 

 

 

 

 

 

 

 

Hole’ Pleas See Phale of Aporrn erty.
Om che MAGMA cloclay Noles oP “VWrealm CAL
Curly NES PA eli ZatiOns !

 
 

Case 1:20-cv-00140-DAD-SAB Document1 Filed 01/28/20 Page 20 of 67

THREE (3) DAY NOTICE TO PERFORM COVENANTS OF LEASE OR QUIT

To Danelle Scoggins, tenant in possession of premises located at 3044 N. Fruit Avenue,
Apartment P, Fresno, California 93705:

You are in breach of the Rental and Security Deposit Agreement and Tenant Participation
Agreement between you and Turning Point of Central California, Inc. dated April 2, 2019 and
June 6, 2017, respectively, in that (1) you have changed the lock on your front door; and (2) you
have refused to allow access to the apartment to make necessary repairs.

Within three (3) days after service of this notice, you must correct and perform all of the
foregoing breached covenants by either providing the undersigned Program Director with a copy’
of the key to the new front door lock or put back the original lock on the front door, and allow
access to the apartment so that necessary repairs can be made, or deliver possession of the
premises to the undersigned.

Your failure to correct and perform the covenants breached as specified above, or vacate the
premises, within three (3) days, will cause the undersigned to initiate legal proceedings against
you to declare a forfeiture of your Rental Agreement, to recover possession of the premises, and
to seek judgment for damages for each day of occupancy after the expiration date of this notice,
together with any other damages to which the undersigned is entitled under the Rental
Agreement and/or applicable law.

You are further notified that the undersigned elects to declare the forfeiture of the Rental
Agreement under which you hold possession of the premises, if you fail to perform as indicated
above.

You are hereby advised that California State law permits former tenants to reclaim abandoned
personal property left at the former address of the tenant, subject to certain conditions. You may
or may not be able to reclaim property without incurring additional costs, depending on the cost
of storing the property and the length of time before it is reclaimed. In general, these costs will
be lower the sooner you contact your former landlord after being notified that property belonging
to you was left behind after you moved out.

Date: ~/ / 24 | | 9 Turning Point of Central California, Inc.

ay: FD iol lire

‘“Catasha Hollins, Program Director

 
Case 1:20-cv-00140-DAD-SAB Document1 Filed 01/28/20 Page 21 of 67

THREE (3) DAY NOTICE TO PERFORM COVENANTS OF LEASE OR QUIT

To Danelle Scoggins, tenant in possession of premises located at 3044 N. Fruit Avenue,
Apartment P, Fresno, California 93705:

You are in breach of the Rental and Security Deposit Agreement and Tenant Participation
Agreement between you and Turning Point of Central California, Inc. dated April 2, 2019 and
June 6, 2017, respectively, in that (1) you have changed the lock on your front door; and (2) you
have refused to allow access to the apartment to make necessary repairs.

Within three (3) days after service of this notice, you must correct and perform all of the
foregoing breached covenants by either providing the undersigned Program Director with a copy
of the key to the new front door lock or put back the original lock on the front door, and allow
access to the apartment so that necessary repairs can be made, or deliver possession of the
premises to the undersigned.

Your failure to correct and perform the covenants breached as specified above, or vacate the
premises, within three (3) days, will cause the undersigned to initiate legal proceedings against
you to declare a forfeiture of your Rental Agreement, to recover possession of the premises, and
to seek judgment for damages for each day of occupancy after the expiration date of this notice,
together with any other damages to which the undersigned is entitled under the Rental

Agreement and/or applicable law.

You are further notified that the undersigned elects to declare the forfeiture of the Rental
Agreement under which you hold possession of the premises, if you fail to perform as indicated
above.

You are hereby advised that California State law permits former tenants to reclaim abandoned
personal property left at the former address of the tenant, subject to certain conditions. You may
or may not be able to reclaim property without incurring additional costs, depending on the cost
of storing the property and the length of time before it is reclaimed. In general, these costs will
be lower the sooner you contact your former landlord after being notified that property belonging
to you was left behind after you moved out.

Date: 7 / 24] | G Turning Point of Central California, Inc.

atasha Hollins, Program Director
Case oct ratcou Sour Permanent SUBNOltive Hovsing, 22 of 67

’ A Program of Turning Point of Central California, Inc. ,

\

 

 

 

 

 

 

 

 

 

It has been brought to my attention that the locks on your front door has been
change from the original locks. Per your tenant participation agreement you signed-
on 10/28/16, states “I agree not to change the lock on the front door”. You are
currently in violation as you did not receive permission to change your locks. You
have 3-days to return the original locks or give our office a key of the current locks.

_Ifyou do not adhere to the participation agreement you signed, we will be forced to

move forward with a 30-day notice. Please review your agreements you signed to
ensure you follow program rule/expectations.

Sincerely,

Latasha Hollins, Program Director c

4415 N. Clark St. Office. #1, Fresno, CA 93726 _
(559) 248 — 9445 Fax (559) 248 - 9346
 

~ s

Case 1:20-c 40-DAD-SAB Document 1 Filed 01/28/20 Page 23 of 67
° Falcon Court — Permasient Supportive Rousing

A Program of Turning Point of Central California, Inc.

 

“To Serve People in Need”

 

4415 N. Clark St. #1 Fresno, CA 93726 (559) 248-9445

 

 

This letter serves as your Housing contract; after speaking with you about your recent disregard for the projects
Policies and Procedures all parties agree that being placed on this contract was the best option since you

- declined to move complex’s and in order for you to continue participating in the Falcon Court Permanent
Supportive Housing Project. Your continued housing is now contingent on you adhering to the Policies and
Procedure that are set forth for this project and include those that you were in violation of previously.

The following are the requirements for you to continue your stay with this project. You must abide by all
Housing Guidelines that were presented to you and that you signed upon move in to this project on 10/28/2016.

This includes but is not limited to following:

I agree to respect the privacy of the other residents .
I agree not to disturb the neighbors with loud music and/or television

I agree to stay medication compliant

I agree to attend all Mental Health wellness appointments (must sign an ROI at DBH Metro)

I agreed to attend three groups per week at the Department of Behavioral Health; Metro (must show proof)
I agree to attend all required office visits with my Case Manager

I agree to be present for all required Home Visits

I agree to cooperate with staff
I agree not to allow anyone to live in my unit who is not listed on my Rental Agreement

*

It is understood by all parties that if this contract is not adhered to that you will be asked to exit this housing

 

 

_ project.
Program Direrigy , Date> /¢F / / /
Case Manager¢ QA’ oF VE Date 3//9/Ro/G_-
Client Date

 

4415 N. Clark St. Office. #1, Fresno, CA 93726  ,
(559) 248 — 9445 Fax (559) 248 - 9346
VeevAoieob - FaLuClpalll LISOULSCINeENLINSWUuction LIST

rage 1 orl

Case 1:20-cv-00140-DAD-SAB Document1 Filed 01/28/20 Page 24 of 67

 

Participant Disbursement Instruction List

Participant: SCOGGINS, DANELLE RENEE ~ 0190000205315 i SSN: XXX-XX-XXXX | DOB: 12/07/1981

Disbursement Instruction List

- Date Transmitted Method
aw)

01/21/2020
: 01/06/2020
i 12/23/2019

‘ 12/09/2019
| 12/05/2019

41/25/2019

!
‘

‘11/12/2019
i
‘10/28/2019

* 10/02/2019
99/16/2019
| o9/1i/2019
'o9vas/20is
‘98/19/2019
|ovsu2019
“ozzrois

i

_ } 07/09/2019

5

ELECTRONIC PAYMENT
CARD

ELECTRONIC PAYMENT
CARD

ELECTRONIC PAYMENT
CARD

ELECTRONIC PAYMENT
CARD

ELECTRONIC PAYMENT
CARD

ELECTRONIC PAYMENT
CARD

ELECTRONIC PAYMENT
CARD

ELECTRONIC PAYMENT
CARD

ELECTRONIC PAYMENT

_CARD

ELECTRONIC PAYMENT
CARD

ELECTRONIC PAYMENT
CARD

ELECTRONIC PAYMENT
CARD

ELECTRONIC PAYMENT
CARD

ELECTRONIC PAYMENT
CARD

ELECTRONIC PAYMENT
CARD

ELECTRONIC PAYMENT
CARD

ELECTRONIC PAYMENT
CARD

Check / Trace

091000010008146
091000010006962
091000010000280
091000010006977
091000010006402
091000010001462

!
091000010004021
091000010013633
091000010000437
091000010009995
091000010010655
091000010003205
091000010009664
091000010002190

091000010010146

091000010000539

 

$ 50.00

$ 62.36

$ 18.18

$ 31.82

$ 62.36

$ 50.00

$ 29.52

$ 50.00

$ 74.81

$ 1,021.64

$ 17.21

$ 104.79

$ 120.00

$ 48.87

$ 104.20

 

Originated

01/22/2020
01/07/2020
12/24/2019
12/10/2019
12/06/2019
11/26/2019
11/13/2019
10/29/2019
10/03/2019
09/17/2019
09/12/2019
09/04/2019
08/20/2019
08/01/2019
07/23/2019

07/10/2019

 

Date

Date

TRANSMITTED

ISSUED

ISSUED

ISSUED

ISSUED

ISSUED

ISSUED

ISSUED

ISSUED

ISSUED

ISSUED

ISSUED

ISSUED

ISSUED

ISSUED

ISSUED

ISSUED

Records 1 ~ 20 next |

woh

4

 

1
i
‘
|
i
i
{
i
i

i

 

 

ECEIWE
JAN 377 2020

 

 

 

 

Support Services

Fresno County Child

 

 

7

 
Case 1:20-cv-00140-DAD-SAB Document 1 Filed 01/28/20 Page 25 of 67

Department of Social Services
Delfino E. Neira, Director

Income Grant Verification

 

Date run: 1/27/2020

 

Danelle Scoggins
3044 N Fruit APT P
Fresno CA 93705

Report for Month(s) Between 201902 and 202001

Household Composition

 

 

 

 

 

 

 

 

 

 

 

 

   

   
    

      

 

 

 

‘First Names | ME{}-Last-Nameé~| Suffix:

Danelle R_ | Scoggins

Isaac Scoggins

Shawn R_ {| William

CalFresh Program Status CalWORKs Program Status

Case Number: Program Status «| Date’ ‘Case Number. .| Program’ Statui eh Date pos:
B918362 Program is Approved: | 10/18/2011 B918362 Program Is Discontinued: | 02/29/2020

 

 

 

 

 

 

 

 

 

 

CalFresh Issuance Amount

 
   

 

 

 
 

      

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oe | Payment-Month” Issuance Amount. Se nth. | Issuance Amount::
Last Month Received 202001 $361.00 Last Month Received 202001 $576.00
201912 $312.00 201912 $685.00
201911 $312.00 ‘ 201911 $638.00
201910 $312.00 201910 $732.00
201909 $413.00 201909 $597.00
201908 $413.00 201908 $597.00
201907 $413.00 201907 $597.00
201906 $413.00 201906 $597.00
201805 $413.00 201905 $597.00
201904 / $505.00 201904 $597.00
201903 $437.00 201903 $542.00
201902 $437.00 201902 $542.00

 

 

 

 

 

 

 

 

 

 

Confidentiality Notice: This communication with its contents, including any attachments, is for the sole use of the intended recipient(s) and may
contain confidential and privileged information. Any unauthorized interception, review, use, disclosure or distribution is prohibited. If you are not
the intended recipient, please contact the sender and destroy all copies of the communication and contents.

Page 1 of 1
STATEEGALRbRAI)-CV-00140-DAD-SAB Document 1 Filed. 01/28/20 Page 26 of © bepaRTMENT OF JUSTICE

S< CJIS 8047

   
  

 

Page 4 of 4
. (Rev. 01/2019) :
_ . NOTICE OF SEX OFFENDER REGISTRATION REQUIREMENT na
S< Sex Offender Registration Act — Penal Code. (PC) Sections. (§§) 290-290.024 and 290.01 ‘ -
NAME OF PERSON NOTIFIED Last First Micdté* . : Cll NUMBER (SID) : “iA |
“SCOGGINS. DANELLE ma ‘ AXXXXXXXX

 

 

 

 

 

 

 

Privacy Notice
As: Required by Civil Code § 1798.17

Collection and Use of Personal Information. The California Justice Information Services (CIS) Division of the Department of Justice

(DOJ) collects the information requested on this form as authorized by PC §§ 290-290.023 and 290.01. The CUIS Division uses this

information to register a sex offender as mandated by law. In addition, any personal information collected by state agencies is subject

to the limitations in the Information Practices Act and. ‘State policy. The DOu's general privacy: policy is available at
http://oag.ca.gov/privacy-policy. ©

.

. Providing Personal Information. All the personal information requested i in the form must be provided.

Access to Your Information. You may review the records maintainéd by the CJIS Division in the DOJ that contain your Personal .
information, as permitted by the Information Practices Act. See below for. contact information.

Possible Disclosure of Personal Information. In order to register a sex < offender as mandated dl by law, we may need to share the
information you give.us with law enforcement agencies.

| The information you provide may also. be disclosed i in the following circumstances:
*  Onthe public Megan's Law website pursuant to PC § 290. 40;

* With other persons or agenciés where necessary to perform their legal duties, and their use of y your information i is compatible ho
"and complies with state law, such as for investigations or for licensing, certification, or regulatory purposes; and , 7

A

: — 8 To another government agency as required by state or federal iaw.

 

Contact information. For questions about this notice or information by your registrant records, you may contact the California Sex
Offender Registry manager, by phone at (916) 210- -3113, by e-mail at at MegansLaw@do}, ca.gov, oF via mail at:
The Department of Justice _
California Sex Offender Registry a
. P.O. Box 903387 — . 4
Sacramento, CA 94203-3870

 

4

| have been notified of my duty to register as a sex offender pursuant to PC §§ 290-290.024 and 290.01. | have read or had read to

me, and initialed each registration requirement specified on pages 2 and 3 of this form. a Lhe

I understand itis my duty to know the registration requirements, including changes to the law that may be made after I sign this” ; ,
form.: I certify the information provided is true and accurate.

! understand failure to comply with the registration requirements, providing false information on the form, or failing to provide —
_|. ° accurate informatiopis punishable as a criminal offense. '1 understand refusing to sign this .form is also punishable asa criminal
. '  offenSe. hhave re understand the Privacy Notice as ‘required, by: Civil Code § 1798.17

Ke po Fs

I a SIGNATOREOF REGISTRANT . i “ DATE

 
   

 

 

 

_” Please return this completed form to: _

California Department of Justice
ATTN: California Sex Offender Registry
, P.O. Box 903387

Sacramento, CA 94203-3870
(Note: This is not a registration form. Use the CJIS 8102S form for registration purposes)

 
 

 

  
 
 

ie SS Page 3 of 4
F iana.s. NQ\ (Rev. 01/2019) ,
ini

: ‘NOTICE OF SEX OFFENDER REGISTRATION REQUIREMENT |
Sex Offender Registration Act — Penal Code (PC) Sections (§§) 290-290.024 and 290.01

STAT SWFA -cv-00140-DAD-SAB Document 1 Filed 01/28/20 Page 27 of 6 PEPARTMENT OF JUSTICE

 

NAME OF PERSON NOTIFIED Last First | ‘| Middle ~ Cll NUMBER (SID) > | DATE

 

 

 

 

 

SCOGGINS DANELLE a AXXXXXXXX jel e/ ( a |

 

REGISTRATION REQUIREMENTS - REGISTRANT IS REQUIRED TO READ AND INITIAL ALL REQUIREMENTS

43\ PP) If | have more than one residence address at which | regularly reside (regardless of the number of days or nights |
spend at each address), | must register in person,.within five (5) working days at each address with the law
enforcement agency having jurisdiction over each residence. If | no longer reside at the registered address, | must
inform in person, the registering agency having jurisdiction over that address within five (5) working days before or

after I leave. (PC § 290.010)

14. y 4 "If reside or am a transient on a University of California, California State University, or community college campus, |
_ must register in person, within five (5) working days with the local law enforcement agency having jurisdiction over
: the campus and additionally with the campus police. (PC § 290, 290,011) ; . ,

15\ ’ S If | am enrolled or employed (with or without compensation) at an institution of higher learning, 1 must register within
five (5) working days of commencement of the term of enrollment or employment, with the campus police

. department, or if no campus police department exists, with the law enforcement agency having jurisdiction over that .

campus. | must also register in person with the law enforcement agency having jurisdiction ‘over my place of
residence or transient location. When | cease being enrolled or employed at that institution, | must notify the
registering agency for the campus within five (5) working days, (PC § 290.009, 290.01)

- 16. S Campus registration must be in person unless | am enrolled in an online course which does not require my
presence at an institution of higher learning in California. | must register for online courses by mailing the DOJ
Online Course Registration Form to the campus police department, or if no campus police department exists, to the
law enforcement agency having jurisdiction over that campus, within five (5) working days of commencement of my’
‘term of enrollment. When I cease being enrolled at-that institution, | must notify the registering agency:for-the
campus within five (5) working days. (PC § 290.009, 290.01) The Online Course Registration Form‘is available at:.
WWW.0ag.ca.gov. . :

- 47.8 | understand that if | wish to come into any school building or upon any schoo! ground (grades K-12), | must have a
: lawful purpose and written permission from the school's chief.administrative officer indicating the date(s) and time(s)
- for which permission has been granted. (PC § 626.81) “ ”

18. ‘ \ >~¢ If live outside of California and | am required to register in that state and | attend school or am employed in
California, | must register in person with the law enforcement agency having jurisdiction over my school or
employment location within five (5) working days of beginning attendance or becoming employed, in addition to
registering in my state of residence. (PC § 290.002)

19. <8 | must provide proof of residence to the registering agericy within thirty (30) days of registration or re-registration at
a new residence address. (PC § 290.015) so

20. S If [am on parole or probation, | must provide proof of registration to my parole agent or probation officer within six |
8} working days of release on parole or probation and proof of any change or update to my registration within five
5) working days. (PC § 290.85) __—j mo

21.58. lf change my. name | must notify in person, within five (5) working days, the law enforcement agency or agencies
oe Sood) over my place of residence or place where | am required to register as a transient.
; 290. . J : .

; 22) ¢ | understand | am required to submit DNA samples, as well as fingerprints and full palm prints. (PC § 296, 296.2)

23y5 If | accept a position as an employee or voluriteer with any person, group, or organization where | would be working
directly and in an unaccompanied setting with minor children on more than an incidental and occasional basis or
have supervision or disciplinary power over minor children, I.shall disclose my status as a registrant, upon
application or acceptance of a position, to that person, group, or organization. If | have been convicted of a crime
where the victim was a minor under 16 years of age, | shall not be an employer, employee, independent contractor,
or act as a volunteer with any person, group, or organization in a capacity in which the registrant would be working
directly and in an unaccompanied setting with minor children on more than an incidental and occasional basis or
have supervision or disciplinary power over minor children. If | work in an accompanied setting with minor children,
and my work would require me to touch the minor children on more than incidental basis, | shall disclose my status
as a registrant, upon application or acceptance of the position, to that person, group, or organization. (PC § 290.95)

 

COMMENTS .

 

 

 

oO
S sta@orseurrbeR-cv-00140-DAD-SAB Document 1 Filed 01/28/20 Page '28 Of 6 department oF sustice
ay CYIS 8047 “h . : Page 2 of 4
_ (Rev. 01/2019)

 
   

OE NOTICE OF SEX OFFENDER REGISTRATION REQUIREMENT
“SS” — Sex Offender Registration Act — Penal Code. (PC) Sections (§§).290-290.024 and 290.01.
NAME OF PERSON NOTIFIED Last First Middie =. vy * ""- | CILNUMBER (SID) *: DATE
‘SCOGGINS — DANELLE oo oo AXXXXXXXX (273 F, ) l 9

REGISTRATION REQUIREMENTS - REGISTRANT iS REQUIRED TO READ AND INITIAL ALL REQUIREMENTS

 

eo

 

 

 

 

 

 

1. D S My responsibility to register as a sex offender in California is a lifetime requirement, except as provided inPC§
' 290.005, PC § 290.5 or by court order. = * ae oo,

2. \ ) > | must register in person, if | have never registered, within five (5) working days of 1) coming into California, or 2)
release from incarceration, placement, commitment, or release on probation, with the law enforcement agency.
having jurisdiction over my place(s) of residence or where | am physically present as a transient. (PC § 290):.

‘| must re-register in person, if | have previously registered, within five (5) working days after release from
incarceration, placement, or commitment that lasted thirty (30) or more days, or within five (5) working days after’
release on probation. | do not have to re-register after release if ! was incarcerated for less than thirty (30) days and
| return to the last registered address, and the update of registration that is required to occur within five (5) working

days before or after my birthday did not fall within that incarceration period. (PC § 290.015)

I must annually update my registration information’in person, within five (5) working days before or after: my

birthday, at the law enforcement agency having jurisdiction over my residence address or where | am currently

Pee és a transient. Annual updates begin with my first birthday following registration or change of address. .
§ .012) ,

5. os Upon coming into, or when changing my residence address within a city and/or county in which I am residing, | must
register or re-register in person, within five (5) working days, with the law enforcement agency having jurisdiction
over my residence. (PC § 290, 290.013) __ RE Lo a .

6. V1 ~=—s If I change my registered address to a new address, either within the same jurisdiction or anywhere inside or

outside of the state, | must inform the last registering agency or agencies in person within five (5) working days
before or after I leave. If | do not know my new residence address or transient location | must later notify, by
registered or certified.mail, the last registering agency or agencies of the new address or transient location within
five (5) working days of moving to the new address or location. (PC § 290.013) ; *

7. g If | am registered at a residence address and become transient, | have five (5) working days within which to register
in person with the law enforcement agency having jurisdiction where | am physically present as a transient.
(PC § 290.011) “ ; ”

8. S If lam registered as a transient and move to a residence, | have five (5) working days within which to register in

person with the law enforcement agency having jurisdiction over the new address. (PC § 290.011)

9. ) 5 If | have.no residence address, | must register in person in the jurisdiction where | am physically.presentasa =~
transient within five (5) working days of becoming transient. Thereafter, | must update my registration information in
_ person no less than once every thirty.(30) days with:the law enforcement agency having jurisdiction over the place
. Where | am physically present as a transient'on the day | re-register. | do not need to report changes of transient
location within the 30-day period unléss | move out of state. | must-also'comply with the annual! requirement to
update my registration. (PC § 290:011) :

10\) $ If | am registered as‘a transient and | am moving out of state, | must inform the law enforcement agency having
: jurisdiction over the place where | was physically présent as a transient, in person, within five (5) working days
' before or after | leave. | must also inform the law enforcement agency of my planned destination, residence, or

transient location out of state, if known, and any plans to return to California. (PC § 290.011) ~~

11, OS If ! move outside of California, | am required by federal law to register in the new state within three (3) working days.

- 12, , ES _lf have ever been committed as a sexually violent predator, | must update my registration information in person, no
‘ less than once every ninety (90) days with the law enforcement agency having jurisdiction over my residence,or

transient location. | must also comply with the annual requirement to update my registration in-person.

(PC § 290.001, 290.012) SO

DEFINITION: "Residence" means one or more addresses at which a person regularly resides, regardless of the number of days or nights spent
there, such as a shelter or structure that can be located by a street address, including, but not limited to, houses, apartment buildings, motels,
hotels, homeless shelters, and recreational and other vehicles. sO . . ‘

REGISTRATION REQUIREMENTS CONTINUE ON PAGE 3

 
 

CJIs Page 1 of 4
(Rev. 01/2019)

STATE OR GIFORI- cv-00140-DAD-SAB Document 1 Filed 01/28/20 Page 29 of 6 PEPARTMENT OF JUSTICE

NOTICE OF SEX OFFENDER REGISTRATION REQUIREMENT
Sex Offender Registration Act — Penal Code (PC) Sections (§§) 290—290.024 and 290.01

LEASE. FOLLOW HESE IMPORTANT PROCESSING INSTRUCTIONS:

 

‘ Co WITHIN FIVE DAYS OF MY RELEASE DO Yes 1 NO
aig NAME OF AGENCY SUPERVISING PAROLE OR PROBATION NAME OF SUPERVISING PAROLE OR PROBATION OFFICER
PAROLE/PROBATION AGENCY ADDRESS [ety state [ZIPCODE ~ [TELEPHONE NUMBER.
NOTIFYING AGENCY ORI MNEMONIC TELEPHONE NUMBER
FRESNO POLICE DEPT CA0100500 _ |FRFO 559-600-8068
| AGENCY ADDRESS , [ery “TSTATE [ZIPCODE | NOTIFYING AGENCY E-MAIL ADDRESS»
ie f¢1|2321 MARIPOSA MALL FRESNO CA 93721

  
   

ge FULL NAME OF PERSON NOTIFIED ‘Last First ‘ | Middle Suffix
2 SCOGGINS a DANELLE
#| DATE OF BIRTH Cll NUMBER (SID) SOCIAL SECURITY NUMBER §|FBINUMBER  ~ “INSTITUTION NUMBER
| = 12/07/1981 AXXXXXXXX _|XXX-XX-XXXX . 849631DC3. | -X22485
%] DRIVER'S LICENSE/.D. NUMBER . - | SEX RACE HAIR COLOR |EYECOLOR | HEIGHT WEIGHT
= ; B9462522 CA : . FEMALE| . BLACK  |BLACK BROWN 507 ‘)210
| SCARS, MARKS, TATTOOS, AND OTHER CHARACTERISTICS — LOCATION DESCRIPTION PICTURE TEXT
ARRESTING AGENCY - DATE OF ARREST PROSECUTING AGENCY NAME OF COURT
CAPD FRESNO 02/27/2004 FRESNO CO D.A. CASC FRESNO
REGISTRABLE CONVICTION : Oo MISDEMEANOR FELONY’ |CONVICTIONDATE . . | CASE NUMBER |
288(A) PC 05/04/2004 F04901460-6
TYPE OF CONVICTION, IF OTHER THAN CALIFORNIA _ | DATE OF SCHEDULED DISCHARGE OR RELEASE | DATE PAROLE OR PROBATION EXPIRES
C1 Out of state [] Federal. a Military

B| pages 2 and 3 of this form. | understand it is my duty to know the régistration requirements, " amputated, use next

t#| INCARCERATION OR RELEASE ONTO PROBATION, YOU MUST REGISTER IN PERSON
Fs WITHIN FIVE ( ORKING

_ Print-or, type required information and submit form to the Department of Justice (DOJ) within three (3) business days. .
‘Submit a current PnompgraPh of the registrant. Photographs must be electronically submitted by using the DOJ Image System
(https://calphoto.ext.doj.ca.gov/).

Have the registrant read and initial the registration requirements on page two of this form.

Verify the registrant understands the requirements.

Provide a copy of this form to the person being notified of registration requirements.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| PLAN TO RESIDE OUTSIDE OF CALIFORNIA

 

 

 

 

 

 

 

 

 

 

 

 

 

|| certify that | notified the individual described above of his or her duty to register under provisions of the applicable statute(s), and |.
4] verified the individual understands the registration requirements.

cL TEL be iz-/ehs

NAME AND TITLE:OF NOTIFYING OFFICER (Print or type) SIGNATURE OF NOTIFYING OFFICER . : DATE

  

 

| have been notified of my duty to register as a sex offender pursuant to PC §§ 290-290.024 - - :
E| and 290.01. | have read or had read'to me, ahd initialed each registration requirement specified on _{ Registrant Rolled Right Thumbprint -

 

ilable fi
;| including changes to the law that may be made after I sign this form. | certify the information ae einaer

provided is true and accurate. | understand failure to comply with the registration requirements,
providing false information on the form, or failing to provide accurate information is punishable asa
criminal offense. | understand refusing to sign this form is also punishable as a criminal offense.

§| (NOTE: THIS FORM DOES NOT COMPLETE YOUR DUTY TO REGISTER. UPON RELEASE FROM

  

‘S TO COMPLETE THE REGISTRATION PROCESS. )

 

[4-319

7 SIGNATURE OF PERSONBEWG NOTIFIED DATE

 

 

 

 

 

DISTRIBUTION: Original to DOJ/CSOR; Copy to Law Enforcement Agency having jurisdiction over address; Copy to Notifying Agency; Copy-to Person Notified
 

 

ger: cv- -00140- DAD: SAB B Document Filed o1/2e/20° Page 3 30 of Spm Grausnice

PAGE'S of 5 _

 

 

 

 

 

a 12/03/2018

 

 

 

 

 

; HI gency
; “omaton collected on: this: form; as. permitted by.tl 6 Information Practices. ‘Act. ;

 

losiire: of Personal Information: ‘The local vice agency where: you. registered is. te Suen by lal
he California’ Sex’ ‘and Arson Registry: (CG SA R). if

‘ oO ‘e " On the: public Megan’ 8 Law website pursuit to PC. 8 290. 46;

on ee with other persons or’ agencies: whére: necessary: to: perform’ their: legal « duties,: dnd their v use: > of your. information i is compat
| oe ‘complies with State law,’ ‘such: as for investigations: or for: licensing, certifi cation; OF. regulatory Purposes; . : ‘

. To ariother government agency: as required ys state or: fed all law:

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

y-school or em
in'my:state,

 

 

 

 

 

 

 

 

 

 

 

 
Fuse P20-cv-00140-DAD-SAB Document 1. Filed 01/28/20 “Page:

i Nay - (Rev. 01/2019)

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sulte/Unit Number:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

moe

 

LICENSE PLATE.NUM

 

BER #2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Registrant Rolled Right Thumbprint= ||”
If amputat sé next’ Wee

vailable finger

 

 

 

 

 
 

      

srreQerwerdnAO- Cv- 001.40- DAD- SAB . Document 1 Filed 01/28/20 Page, 34 10 Gee ENT-ORJUSTICE -

IS 81028.
Rev. 01/2049)

 

    
   

 

 

 

, Family Child Cai

 

: Day Cafe’ Center:

 

 

 

“Oo Transient

   

 
 

Py ‘Employmen (out of state resident employed inCA)

 

“EL INTOSURISDICTION-FROM-OUT-OF: STATE
“TY WITHIN JURISBICTION .
L7 OUT OF JURISDICTION

 

   
   
    

 

* E-FED
oO DSHOBs,~ G ICE .-

   
 

 

 

 

| FULL NAME OF REGISTRANT - =

: Last

- SCOGGINS

 

 

 
 

 

 

 

, 89462522

 

 

 

 
   

 

 

 

 

 

  
      

 

 

 

     
     

 

 

 

 

 

  

 

 

   

 

  
 

 

 

CIAL.SE isi TION. NUMBER, (cbcR/D Dud, or DSH).
559:69-3478 a 7. "X22485 ©
‘SEX | HAIRCOLOR | + EYECOLOR' <P HEIGHT WEIGHT. . PLAGE OF BIRTH
FEMALE]. -|BLACK (0 =. BROWN — {807 , = 210°. « CALIFORNIA
‘TYPE OF CONVICTION IF NON-CALIFORNIA OFEENSE 1] ourorstaTe.”: [FEDERAL ©; [] MILITARY |
NEWOR MODIFIED SCARS; MARKS, TATTOOS, AND OTHER GH CHARACTERISTICS NOT IN GSAR 41 | LOCATION’ DESCRIPTION
NEW OR MODIFIED SCARS, MARKS, TATTOOS, AND OTHER CHARACTERISTICS NOTIN CSAR2 | LOCATION ‘: | DESCRIPTION

    
 

 

i

NEW OR’ MODIFIED SCARS, MARKS, TATTOOS, AND OTHER CHARACTERISTICS'NOT INCSAR3

 

| KOCATION®. °

 

 

 

  
 

 

 

HOME PHONE NUMBER _

 

WORK PHONE NUMBER

 

  

 

 

 

 

 

 

   

 

| FAGILITY.TYPE

 

 

 

 

 

 

 

   
 

 

Y 1 /.FACILITY TYPE

 

 

   

 

’ STREET-NUMBER AND NAME ‘

 

 

 

 

 

 

 

 

 

 

 

 

 

   

SGWATURE OF RESISTRANT

 

 
 

  
  

“lf amput

<<

 

 

 

 

 

“DISTRIBUTION: Ona

  
a INCIDENT INFORMATION

 

Case 1:20-cv-00140-DAD-SAB Document1 Filed 01/28/20 Page 35 of 67

LAW ENFORCEMENT REPORT FORM

FRESNO POLICE DEPARTMENT
2323 MARIPOSA MALL, FRESNO CA 93721

Phone: (559)621-7000

Event: 15BO5926 CA0100500 Case: 15-070933

 

Report #:1 o0f3 Report Type: PROP CRIME District: NE Beat: G Zone: 2058
Definition and Class; PC459 - BURGLARY: VEHICLE - Lvl F .

Occurred From: 10/05/15 16:00 Mon Occurred To: 10/06/15 09:15 Tue Received. Date: 10/06/15 09:48 Tue
Location: 3373 N MILLBROOK AV #39 FRESNO .

Cross Street: E FOUNTAIN WY
| How Rev:: T

CASE FACTORS

 

FOLLOWUP

VICTIM WILL PROSECUTE
INVESTIGATION
, SCENE PROCESSED BY OFFICER, SCENE PROCESSED/LATENTS, SURROUNDING AREA CANVASSED
VICT (PROP/DOMEST) LETTER
SPECIAL FACTORS
ELECTRONIC REPORT

 

APPROVALS AND ROUTING

 

Close Class: 4F1 - VEHICLE BURGLARY Open Class:: 4F1

Premise: R CAS Code: BURV

Printed: 10/27/2015 11:19:16 AM Printed By: LISTON, BRENDA(T247) Printed From: A72758

Press Log

Rpt #: 1 Type: FIRST Officer: SANDERS RS 10.8.5, AEREIL #PC300 Clerk: # Created: 10/06/15 13:22
Filed Date: 10/06/15 13:22 Assigned Date: 10/06/15 13:22

Approved By: CRAWFORD (V3627), STEVE #8162 Date Approved: 10/7/2015 3:55:12 PM
Reviewed By: CORBIN (V2412), SHERRY L. #T41 Date Reviewed: 10/8/2015 11:29:24 AM
Routing: None

 

NAMES

 

‘tavi VICTIM #1 Adult/Juvenile: A Type: PERSON
_| Name: SCOGGINS, DANELLE

Rave: B ‘Sex: F DOB: 12/07/1981 Age: 33 Beight: 507 Weight: 190 Hair: BLK Eyes: BRO
iumpleyes: NONE ,

Language: ENGLISH  PD#: 175828 Birth City: OAKLAND Birth State: CA

AKA Mame: SCOGGINS First: DANELLE Middle: RENEE

AKA Name: SCROGGINS First: DEE

© 4, Mame: SCOGGINS First! DANELLE Middle: RENEE

 

 
 

Sy va, Marks and Tattoos: Location Feature Description
: LHND TAT _ RIP ;
RF ARM TAT PUFF PUFF PASS

GOLD FRONT TEETH
entification: PI - B9462522 - CA | DL - B9462522 -CA

iomme? 3373 N MILLBROOK AV #39, FRESNO, CA 93726 This Cony was greparad ay ihe i Fresno £ Pale

  
  
  

 

Phone: { '$59)365-0079 . eee on (dated,
SPECT: UNKNOWN for the cvlighey |
| SUSPE Name. Leh Slob)
Aggy. ae
and way ag? 86 reyeoled OY GAY ULGUIRONZed Berson
ae vee

 

 

. f

| ,

Officer: SANDERS RS 10.8.15, AERA TL #PC39G . pb
Supervisor: CRAWFORD (V3627), STRATE #8182 . -

 

 
 

Ay. Case 1:20-cv-00140-DAD-SAB Documenti1 Filed 01/28/20 Page 36 of 47

FRESNO POLICE DEPARTMENT
Event: 15B05926 CA0100500

Case: 15-079933 -

 

! NAMES

 

Inv: VICTIM#2 Type: PERSON
Name: UNKNOWN

Suspect Status: ATLG

Unknown

Address: ,, CA

VICTIM: SCOGGINS,DANELLE
***** Charge Information *****

Section Code Lvl . Description Counts Bail Warrant

459 PC F BURGLARY: VEHICLE 1
Judicial District: FRESNO MUNI

 

VEHICLES

 

Inv: VICT/VEHICLE ATTACKED __ Date/Time: 10/6/2015 9:48:00 AM
License: 6XEZ204 State:CA Lic Year:2015 Lie Type: PC Year: 1990 Make: HOND

Model: CIVIC Style:4D Color: BLK VIN: 'HGED3658LA095678
VICTIM: SCOGGINS,DANELLE

 

PROPERTY

 

Inv: Damaged Property # 1 Date: 10/6/2015 9:48:00 AM

Category: ELECT. EQUIP/AUDIO/STEREO/ENTERTAINMENT Article: OTHER Disposition: SCN
Officer ID: PC300 Quantity: 1 Value: $ 200

Dispo: SCN Description: ALARM WIRE(S) CUTAND DMG. Condition:GD Zone: 2058

Property Desc: Category Type
‘ TAKEN FROM PARK
VALUATION OWNER

PROPERTY TAKEN OR LOST / VICTIM: SCOGGINS, DANELLE
Total Damaged Property: $200

 

Inv:Stolen#1 Date: 10/6/2015 9:48:00 AM

Category: ELECT. EQUIP/AUDIO/STEREO/ENTERTAINMENT Article: STEREO Disposition: OUTSTANDNG
Officer ID: PC300 Quantity: 1 Value: $ 400

Dispo: OUTSTANDNG Description: TV/STEREO, STOLEN. Condition:GD Zone: 2058

Froperty Bese: Categery Type
TAKEN FROM PARKING LOT
VALUATION OWNER

PROPERTY TAKEN OR LOST / VICTIM: SCOGGINS,DANELLE

 

; wav: Stolen #2 Date: 10/6/2015 9:48:00 AM

Category: OTHER Article: OTHER Color: BLK Coelor2: SIL Disposition: OUTSTANDNG

Cfficer 1: PC300 Quantity: 1 Value: $ 100

Dispo: MUTSTANDNG Description: RAIDER SEAT(S) COVERS AND STICKERS. Condition:GD Zone: 2058
Property Pese: Category Type

| VALUATION OWNER
#ROPERTY TAKEN OR LOST / VICTIM: SCOGGINS, DANELLE

at TAKEN FROM PARKING LOT... 2 - . wks

 

inv: Stolen # 3 Date: 10/6/2015 9:48:00 AM

Categery: OTHER Article: OTKRER Disposition: OUTSTANDNG Officer ID: PC300 Quantity: 1
Value: $ 70

 

 

 

Dispo: OUTSTANDNG = Desurintion: FAN FROM VEH. Condition: GD Zone: 2058
Property Desc: Category Type
TAKEN FROM PARKING LOT
Officer: SANDERS RS 10.8.15, AERZTL #PC309 Page 2 of 4

Supervisor: CRAWFORD (V3627), STEVE #8262

ap PTVIL

 
 

Event: 15BO05926

Case 1:20-cv-00140-DAD-SAB Document 1 Filed 01/28/20 Page 37 of 67

FRESNO POLICE DEPARTMENT
CA0100500

 

VALUATION OWNER

Total Stolen: $570

PROPERTY TAKEN OR LOST / VICTIM: SCOGGIN S,DANELLE

Case: 15-070933

 

MO

 

 

ENTRY-VEHICLE
UNKNOWN
PLACE OF ATTACK
PARKING LOT
SURROUNDING AREA
RESIDENTIAL
TARGET-PROPERTY
BICYCLE, CAR STEREO, OTHER
EXIT-STRUCTURE
UNKNOWN
VICTIM ACTIVITY
AT WORK

 

OTHER FACTORS

 

None

 

NARRATIVE

 

SOURCE OF ACTIVITY:
On Tuesday, 10/

INVESTIGATION:
Upon arrival i made contact with Scoggins, Danelle who

approximately 1600 hours and Tuesday,

| processed surfaces of the vehicle, doo
of recovered prints:
Cuiside: front driver window.

ltems taken are listed as stolen in the
or witness¢s to the crime.
|

f
jG. INCLUSIONS/DEDUCTIONS:

Unkrown suspect(s) burglarized the victim vehicie.

DISPOSITION:

 

VEHICLE BURGLARY

| was working in the NE district as a
| was dispatched io 3373 N Millbrook Av #39, regarding a vehicle burglary

parked and secured at 3373 N Millbrook Av #39, in the parking lot between the Monday, 10/05/15, at

10/06/15, at approximately 0915 hours. During that time
unknown suspect(s) broke into the vehicle by: unknown at this time.

rs, windows etc..

property portion of this report. At this time there are no suspects

police cadet. At approximately 1306 hours

stated the following: the victim vehicle was

for fingerprints. | recovered prints.Location

 

 

Officer: SANDERS RS 10.8.15, AERHIL #PC300
Supervisor: CRAWFORD (V3627), STF VE 48162

Page 3 of 4

 
 

Event 15 “BO5926 50 1:20-cv-00140-DAD-SAB Document 1 Filed 01/28/20 Page 38 of

Case: 15-070933
67

 

1. Any serialized property was entered into CLETS as stolen.

2. The Victim/RP was given case information.
3. Unknown suspect(s) at large.
4. Marsy Law and theft form mailed.

5. Latent(s) booked:NE

 

ly

ERS RS 10.98.15, AERFIL sroan0
AWFORD (V3627), STEVE #23162

 

Page 4 of 4.
Discrimination?

Fair Housing is Your Right!

If you have been denied your
housing rights...you may have

 
 

 

Instructions: (Piease type or print) Read this form carefully. Try to answer all questions. If you do not know

the answer or a question does not apply to you, leave the space blank. You have one year from the date of the alleged
discrimination to file a complaint. Your form should be signed and dated.

U), Me Renee Susgeinf

Youlnamme GV
30uUy4 A frst ave tt?

 

 

 

 

YourAddress

resho cA 13705
Aa tine (59) 34U-20l4 | Bop f ine
Best time to call Your Daytime Ptfone No Evening Phon¢No

Who else can we call if we cannot reach you?

Shen Wi: | Fi 1amS Amit imme

 

Contact's Name SL Best Time cal
(554) he? C781, 296-6797
Ste, vening Phone No

ec lina Cray don Gy Wra—

 

 

2 fe Name hie to call

Sa) B65-°0575 Anji rr
Daytime Phone No. fnhg Phone No
© What happened to you?

 

(ow were you discriminated against?

foe example: were you refused an opportunity to rent or buy housing? Denied a loan? Told that housing was not avail-
able when in fact it was? Treated differently from others seeking housing?
State briefly what happened.

Form HUD-903.1 (1/02) OMB Approval No. 2529-0011 (exp. 1/31/2011)

 
 

 

hy do you think you are a victim of housing discrimination?

it because of your:

   
  

race -color- religion - sex - national origin - familial status (families with children under 18) - disability?
or example: were you denied housing because of your race? Were you denied a mortgage loan because of your
religion? Or turned down for an apartment because you have children?

Briefly explain why you think your housing rights were denied and circle the factor(s) listed above that you believe

apply.

"Who do you believe discriminated against you?
m “ For example: was it a landlord, owner, bank, real estate agent, broker, company, or organization?

 

 

Address

p= Mentify who you believe discrim\nated against you. Ce wor o Z Call Bon be Y
Fo bcon Connt/Tirening Point” \”
Joaicon Court, nefits Point Th Serve Peoole La (evs
M415 Ww. Clark St. #| Fresm, CA 973726

 
 
    

/jWhere did the alleged act of discrimination occur?
, {7 For example: Was it at a rental unit? Single family home? Public or Assisted Housing? A Mobile Home?

Did it occur at a bank or other lending institution?

  

 

 

Provide the address. .
3044 N fruit * P
= Eposwo CH. BPG _——

 
  
 

When did the last act of discrimination occur?

. ye one LAL OILY oe /

Is the ed discrimination continuing or ongoing? (evo

 

 

 

 

 

 

 

 

Signature Date

Send this form to HUD or to the fair housing agency nearest you. If you are unable to complete this form, you may

call that office directly. See address and telephone listings on back page.
 

 

 

“The American Dream of having a safe and-decent place to call ‘home’
reflects our shared belief that in this nation, opportunity and
success are within everyone's reach.

Under our Fair Housing laws, every citizen is assured the

opportunity to build a better life in the home or apartment of their
choice — regardless of their race, color, religion, sex, national origin,
family status or disability”

Alphonso Jackson
Secretary

malo anlon Zell) RECOGNIZE“ HousiING DISCRIMINATION? .”

 

Under the Fair Housing Act, it is Against the Law to:

* Refuse to rent to you or sell you housing

° Tell you housing is unavailable when in fact it is
available .

* Show you apartments or homes only in certain
neighborhoods |

Set different terms, condi , OF privileges for sale or rental of a

  

dwelling

 

. _ Provide different housing services or facilities
° ‘Advertise housing to preferred groups of people only — oe
° Refuse to provide you with information regarding ,

mortgage loans, deny you a mortgage loan, or impose different
terms @ conditions on a mortgage loan

. Deny you Rroperty Insurance : :

- Refuse Saree reasonable accomo ation orpersons with a

disability the ility if the accommodation may be necessary to afford nd Bes nS Tleeg

person a reasonable and equal equal opportunity touse aid enjoy a

  

  
 

dwelling.
-__Fail to design and construct housing in an accessible mianner
‘« Harass, coerce, i te, or interfere with anyon
‘ exercising or. assisting someone else with his/her fair housing

 
 

rights

   
   

“The American Dream of having a safe and decent place to call ‘home’
reflects our shared belief that in this nation, opportunity and
success are within everyone's reach.

Under our Fair Housing laws, every citizen is assured the
opportunity to build a better life in the home or apartment of their
choice — regardless of their race, color, religion, sex, national origin,
family status or disability.’

Alphonso Jackson
Secretary

 

Under the Fair Housing Act, it is Against the Law to:

- Refuse to rent to you or sell you housing
+ Tell you housing is unavailable when in fact it is
available

- Show you apartments or homes only in certain
neighborhoods .

    

LSet different terms, cord , or privileges for sale or rental of a

dwelling

« Provide different housing services or facilities

- Advertise housing to preferred groups of people only

» Refuse to provide you with information regarding ;
mortgage loans, deny you a mortgage loan, or impose different °

terms r conditions on a mortgage loan
- Deny you property insurance

y isafs in a discriminatory Mann

- Refusé to make reasonable accomodatio ons with a-

disability the accommodation may be necessary to afford suc Bes, nD Thee

person a reasonable and equal opportunity to use and enjoy a
dwelling. Ss

+ __ Fail to design and construct housing in an accessible manner

   
      

   
   
 

 
 
 

* Harass, coerce, | idate, or interfere withranyon
exercising’or assisting someone else with his/her fair Rousing
rights

 

 
. PO - oR - a
_Caée (L:20-cv-00140-DAD-SAB Document 1 x HxieeeOep eeger |

2

Wout na scr Wahid TarBamati os |
4 we NEE vko a6 ms A a Karina shed

eS Le
Rian SN o> Ones Ne

ge Wovaaecc & rats ows, wrkiv
MRResgavrts ScenB ow asstors.0

i ser nes aves R i RASH Sintnc
aos Foal

te.

   
  
 
 
 

   

    

| de SS A oe8 Wy Wr ove arficdin 62 ©

tek WS wu UY XH) /Wecolerlix

S Wed WS ees Pap Vore oly

ark sey Cee Me WeKebo
aati CHhroted (ewigonw 4S

oe Leuraas cere, intlimridrte,, iM pose,

TDs sticen te eins, C The lack of baal) ‘Wn

| \oudo wrest Qal\ wo cand Was Bs Bolt Ww
| Wrote heroin, oT: ok at |

Tank Cae Dll Ren
Syed . |

 

 

 

 
 

 

Case 1:20-cv-00140-DAD-SAB Document 1 Filed.01/28/20 Page 48 of 67

ew LAW ENF ORCEMEN T REPORT FORM
FRESNO POLICE DEPARTMENT
2323 MARIPGSA MALL, FRESNO CA 93721
: Phone: (559)621-7000 ,
Event: 15BF8320 CA0100500 . Case: 15-055431

 

INCIDENT INFORMATION

Report #: 1 of 1 Report Type: PROP CRIME District: NE Beat: G Zone: 2058

Definition and Class: PC484(A) - PETTY THEFT - Lvl M ,

Occurred From: 07/23/15 12:00 Thu Occurred To: 08/02/15 12:00 Sun Received Date: 08/06/15 13:12 Thu
Location: 3373 N MILLBROOK AV #39 FRESNO -

Cross Street: EFOUNTAIN WY -

 

 

 

 

 

How Rev:: T
CASE FACTORS
FOLLOWUP
____ VICTIM WILL PROSECUTE
SPECIAL FACTORS
TELEPHONE REPORT, ELECTRONIC REPORT
. APPROVALS AND ROUTING
Close Class: 4F1 - VEHICLE BURGLARY _ Open Class:: 4F1
CAS Code: LARC

Printed: 10/27/2015 11:19:36 AM Printed By: LISTON, BRENDA(T247) Printed From: A72758
Press Log "

Rpt #: 1 Type: FIRST Officer: PARK (V3746), CHRISTOPHER #PC286 Clerk: # Created: 08/06/15 14:16
Filed Date: 08/06/15 14:16 Assigned Date: 08/06/15 14:16

Approved By: ROMO (V3320), JOHN M #81 17 Date Approved: 8/6/2015 3:05:50 PM
Reviewed By: OROZCO, VIRGIE #T657 Date Reviewed: 8/8/2015 12:26:27 PM
Routing: None

 

 

 

 

 

  

 

 

Fit
NAMES pe Sony wes PrepUTECr By ie Fresno Police —

. . o£ oy O temsearprentre re, fe éf~
Inv: SUSPECT #1 Type: PERSON for the offislal use of Fp “oo
Name: UNKNOWN 7 NgeniapectN tg eieeg gy. 5
Race: X Sex: X Hair: XXX Eyes: XXX and may. no} be FaVScI8y by ancanaumenser mee
Crime Type: PC484_ Suspect Status: ATLG ) _ . DD . Hinduthorized person
Unknown be ™
Address: ,,
VICTIM: SCOGGINS,DANELLE
***** Charge Information *****
Section Code Lvl Description Counts Bail Warrant

484(A) PC M PETTY THEFT 1.
Judicial District: FRESNO MUNI

 

 

 

 

 

 

 

 

ia VICTIM #1  Adult/Juvenile: A Type: PERSON

Namie: SCOGGINS,DANELLE

Race: B Sex: F *POB? 12/07/1981 Age: 33 Height: 507 Weight: 190
Employer: NONE

Language: ENGLISH _pp#; 175828  _—_— Birth City: OAKLAND Birth State: CA
AKA Name: SCOGGINS First: DANELLE Middle: RENEE
AKA Name: SCROGGINS First: DEE

A Name: SCOGGINS ° First: DANELLE Middle: RENEE

Hair: BLK Eyes: BRO

 

%, Marks and Tattoos: Location . Feature. Description
, LHND TAT RIP
_ RF ARM’ TAT PUFF PUFF PASS
K (V3746), CHRISTOPHER #PC286 :

 

“: ROMO (73320), JOHN M #8117 : Page 1 of 3

 

 

 
 

|. Case 1:20-cv-00140-DAD-SAB Document 1 Filed 01/28/20 Page 46 of 67

~ *

. ; FRESNO POLICE DEPARTMENT
Event: 15BF8320 CA0100500

 

, GOLD FRONT TEETH
Identification: PI - B9462522 - CA | DL - B9462522-CA
Home: 3373 N MILLBROOK AV #39, FRESNO, CA 93726

SUSPECT: UNKNOWN

Case: 15-055431

 

VEHICLES

 

Inv: VICT/VEHICLE ATTACKED Date/Time: 8/6/2015 1:12:00 PM
License: 6XEZ204 State:CA Lic Year: 2015 Lic Type: PC Year: 1990 Make: HOND

Model: CIVIC Style:4D Color: BLK VIN: 1HGED3658LA095678 Condition: POO
Vehicle Dispo: RTO Officer: PC286 Description:

REGISTERED OWNER: SCOGGINS,DANELLE

|

|

|

| Phone: (559)365-0079

MISSING WATER PUMP, FAN AND FRONT LEFT TIRE FLAT -

 

PROPERTY

 

Inv: Stolen # | Date: 8/6/2015 1:12:00 PM
Category: OTHER Article: VEH PART - Disposition: OUTSTANDNG Officer ID: PC286 Quantity: 1

Value: $ 70
Dispo: OUTSTANDNG County Code: 10 NCIC Code: CA01 Description: WATER PUMP Condition: GD
Zone: 2058
| | Property Desc: Category | Type
TAKEN FROM PARKING LOT
VALUATION ' OWNER

PROPERTY TAKEN OR LOST / VICTIM: SCOGGINS,DANELLE
SUSPECTED OF BEING INVOLVED WITH THIS PROPERTY: UNKNOWN

 

Inv: Stolen # 2 Date: 8/6/2015 1:12:00 PM :
Category: OTHER Article: VEH PART Disposition: OUTSTANDNG Officer ID: PC286 Quantity: 1

Value: $ 25
Dispo: OUTSTANDNG County Code: 10; NCIC Code: CA01 Description: VEH FAN Condition: GD
Zone: 2058 , '
Property Desc: Category Type

TAKEN FROM PARKING LOT

VALUATION OWNER

PROPERTY TAKEN OR LOST / VICTIM: SCOGGINS,DANELLE

SUSPECTED OF BEING INVOLVED WITH THIS PROPERTY: UNKNOWN
Total Stolen: $95 :

 

Inv: Vandalized Property # 1 Date: 8/6/2015 1:12:00 PM

Category: OTHER Article: VEHTIRE Disposition: SCN Officer ID: PC286 Quantity: 1 Value: $ 25
: Dispo: SCN County Code: 10 NCIC Code: CA01 Description: FRONT LEFT TIRE SLASHED

Condition: BAD Zone: 2058

| Property Desc: Category Type

VALUATION OWNER

PROPERTY TAKEN OR LOST / VICTIM: SCOGGINS,DANELLE

SUSPECTED OF BEING INVOLVED WITH THIS PROPERTY: UNKNOWN Boma
Total Vandalized Property: $25

 

 

 

Officer: PARK (Vi USTOPER #PC286
Supervisor: ROMC . OHIN M #5117

. 4
may .
t es

Page 2 of 3

 
 

~~ y wwao WIGpaIcu wy LHe CresnO rOlCe

Departmenton (Da Ce eae v-0840-BAD- SAB Document 1 Filed 01/28/20 Page 47 of 67

For the official use
Name_ | Da snelle Scoggins

 

 

 

Agency “aye
and may not be revealed by any unaatAdNztd EQRCEMENT REPORT FORM
By V.Aquirre T372 FRESNO POLICE DEPARTMENT
2323 MARIPOSA MALL, FRESNO CA 93721
Phone: (559)621-7000
Event: 18BX2095 CA0100500 Case: 18-077174

 

 

INCIDENT INFORMATION

Report #: 1 of 1 Report Type: PROP CRIME District: NE Beat: G Zone: 1959

Definition and Class: PC459 - BURGLARY: VEHICLE - Lvl F

Occurred From: 11/18/18 18:00 Sun Occurred To: 11/18/18 20:00 Sun Received Date: 11/18/18 20:19 Sun
Location: 3740 E ASHLAN AV #P FRESNO ,

Cross Street: NSEVENTH ST

How Rev:: T

 

 

CASE FACTORS

 

EVIDENCE , “
EVIDENCE.COM AUDIO/VIDEO UPLOADED age
FOLLOWUP

VICTIM WILL PROSECUTE
SPECIAL FACTORS ;

ELECTRONIC REPORT

te

 

APPROVALS AND ROUTING

Close Class: 4F1 - VEHICLE BURGLARY Open Class:: 4F1
CAS Code: BURV

Printed: 1/21/2020 11:38:07 AM Printed By: AGUIRRE, VALERIE(T372) - Printed From: R10181

 

Press Log

Rpt #: 1 Type: FIRST Officer: WALLS (V3316), MALCOLM #P1736 Clerk: # Created: 11/18/18 22:13
Filed Date: 11/18/18 22:13 Assigned Date: 11/18/18 22:13

Approved By: TAFOYA (V2430), RUDY #8146 . Date Approved: 12/1/2018 6:30:43 PM
Reviewed By: RAY, DEBBIE #134 Date Reviewed: 12/3/2018 8:40:22 AM

Routing: None

 

NAMES

 

Inv: SUSPECT #1 Type: PERSON

Name: UNKNOWN

Race: X Sex: X Hair: XXX Eyes: XXX
Suspect Status: ATLG

Address: , FRESNO, CA

 

Inv: VICTIM#1  Adult/Juvenile: A Type: PERSON

Name: SCOGGINS,DANELLE RENEE

Race: B Sex: F DOB: 12/07/1981 Age: 36 Height: 508 Weight: 190 Hair: BLK Eyes: BRO
Language: ENGLISH

Identification: SUSP - B9462522 - CA

Home: 3044 N FRUIT AV #P, FRESNO, CA 93705

Phone: (510)560-1756

 

 

VEHICLES

Inv: VICT/VEHICLE ATTACKED Date/Time: 11/18/2018 8:19:00 PM

License: 7ZUG516 State:CA Lic Year: 2018 Lic Type: PC Year: 1991 Make: ACUR
Model: LEGEND Style: CP = Color: GRY VIN: JH4KA8251MC007815 Value: 2000
Financial Responsibility: SCOGGINS, DANELLE Vehicle Dispo: SCN

LEGAL OWNER: SCOGGINS,DANELLE RENEE

 

 

 

Officer: WALLS (V3316), MALCOLM #P1736 Page 1 of 3
Supervisor: TAFOYA (V2430), RUDY. #8146

 
Case 1:20-cv-00140-DAD-SAB Document 1 Filed 01/28/20 Page 48 of 67

FRESNO POLICE DEPARTMENT

 

 

Event: 18BX2095 CA0100500 Case: 18-077174
PROPERTY
Inv: Stolen # 1 Date: 11/18/2018 8:19:00 PM

Category: OTHER Article: OTHER Color: BLK Color2: BLK Disposition: OUTSTANDNG — Quantity: 10
Value: $ 30

Dispo: OUTSTANDNG
Description: BLACK BRIEF CASE CONTAINING PERSONAL INFORMATION OF VIC AND CHILDREN TO INCLUDE-

DRIVERS LICENSE, BIRTH CERTIFICATES, SOCIAL SECURITY CARDS AND OTHER PERSONAL INFORMATION.
Zone: 2153

OWNER: SCOGGINS,DANELLE RENEE
Total Stolen: $30

 

MO

 

ENTRY METHOD
WIN SMASH
ENTRY-VEHICLE
REAR PASSENGER WINDOW
PLACE OF ATTACK
PARKING LOT i
SURROUNDING AREA
OTHER
STRUCT-COMMERCIAL
OTHER
STRUCT-PUBLIC
CHURCH
SUSPECT ACTIONS
HOTPROWL
STRUCT-VEHICLE
PASSENGER
TARGET-PROPERTY
OTHER
TARGET-VEHICLE
OTHER
EXIT-VEHICLE
REAR WINDOW

 

OTHER FACTORS

 

None

 

NARRATIVE

 

VEHICLE BURGLARY

SOURCE OF ACTIVITY:
On 11/18/18 at approx. 2153 hours, | was dispatched to 3044 N. Fruit #P regarding a vehicle burglary
NV IGATION:

The Victim told me the following:

The victim vehicle was parked and locked at 3740 E. Ashlan between the hours of 11/18/18 1800 and
11/18/18 2000. During that time unknown suspect(s) broke into the vehicle by: smashing her rear
driver side passenger window with an unknown object or weapon.

 

 

 

Officer: WALLS (V3316), MALCOLM #P1736 Page 2 of 3
Supervisor: TAFOYA (V2430), RUDY #8146

 
 

 

&

Event 18-Bx26925° 1:20-cv-00140-DAD-SAB Document1 Filed 01/28/20 Page 49Gase718-077174
Vent: =

 

| processed surfaces of the vehicle, doors, windows etc.. for fingerprints. | recovered prints on the top
frame of the broken window.

Items taken are listed as stolen in the property portion of this report. At this time there are no
suspects or witnesses to the crime. Other pertinent details include: There are no video cameras at
location of occurence. Victim advised the vehicle did not have an alarm system.

CONCLUSIONS/DEDUCTIONS:

Unknown suspect(s) burglarized the victim vehicle.
DISPOSITION:

Any serialized property was entered into CLETS as stolen.

The Victim was given case information.

 

 

 

Officer: WALLS (V3316), MALCOLM #P1736 , Page 3 of 3
Supervisor: TAFOYA (V2430), RUDY #8146

 
 

 

 

 

This Copy was prepared by the Fresno Police

Department on (Datede 11222ecv-00140-DAD-SAB Document1 Filed 01/28/20 Page 50 of 67
Fos the official use of:

Name_Danelle Scoggins

 

 

 

 

"Agency EAW-ENFORCEMENT REPORT FORM
and may not be revealed by any unautheyized RESS8O 1 ICE DEPARTMENT .
By V.Aquirre T372 2323 MARIPOSA MALL, FRESNO CA 93721
Phone: (559)621-7000
Event: 18BP0297 CA0100500 Case: 18-063934

 

INCIDENT INFORMATION

Report #: 1 of 2 Report Type: PROP CRIME District: CE Beat: C Zone: 2153

Definition and Class: PC594(B)(2)(A) - VANDALISM -$400 - Lvl M

Occurred From: 09/25/18 22:52 Tue Occurred To: 09/25/18 23:00 Tue Received Date: 09/25/18 22:52 Tue
Location: 3044 N FRUIT AV #P FRESNO

Cross Street: W CORNELL AV

How Rev:: T

 

 

_CASE FACTORS

 

EVIDENCE

LATENTS WERE RECOVERED
FOLLOWUP

VICTIM WILL PROSECUTE
SPECIAL FACTORS

ELECTRONIC REPORT

 

: APPROVALS AND ROUTING
Close Class: 4W3 - VANDAL/OTH STRUCTURE — Open Class:: 4F
CAS Céde: VAND

Printed: 1/21/2020 11:51:49 AM Printed By: AGUIRRE, VALERIE(T372) Printed From: R10181
Press Log

 

Rpt #: 1 Type: FIRST Officer: FRANCO (V3386), DEVIN #P1942 Clerk: # Created: 09/25/18 23:32

Filed Date: 09/25/18 23:32 Assigned Date: 09/25/18 23:32 —

Approved By: LEE (V3949), JEFF #P1320 Date Approved: 10/1/2018 3:00:52 AM ~
Reviewed By: DUNN (V3874), KIMBERLY #T249 Date Reviewed: 10/8/2018 5:27:30 PM

Routing: None

 

NAMES

 

Inv: SUSPECT #1 Type: PERSON
Name: UNKNOWN

Suspect Status: ATLG

Unknown

 

Inv: VICTIM#1  Adult/Juvenile: A Type: PERSON

Name: SCOGGINS,DANELLE RENEE

Race: B Sex: F DOB: 12/07/1981 Age: 36 Height: 508 Weight: 190 Hair: BLK Eyes: BRO
Identification: SUSP - B9462522 - CA -
Address: 3044 N FRUIT P, FRESNO, CA 93705

 

VEHICLES

 

Inv: INVOLVED VEHICLE Date/Time: 9/25/2018 10:52:00 PM

License: 7ZUG516 State:CA Lie Year: 2018 Lic Type: PC Year: 1991 Make: ACUR

Model: LEGEND Style: CP_ = Color: GRY VIN: JH4KA8251MC007815 Condition: BAD Value: 2000

Financial Responsibility: SCOGGINS, DANELLE _ Vehicle Dispo: SCN

Description: 2 VEHICLE ALARMS ON VEHICLE WERE NOT WORKING. SIDE FENDERS ON BOTH SIDES OF VEHICLE
WERE CRACKED. TOP OF LEFT DRIVER SIDE DOOR HAD MINOR DAMAGE.

 

 

 

Damage Type Extent Color Location

CRACKED MINOR DAMAGE RIGHT FRONT FENDER

CRACKED MINOR DAMAGE LEFT FRONT DOOR
Officer: FRANCO (V3386), DEVIN #P1942 Page 1 of 3

Supervisor: LEE (V3949), JEFF #P1320

 
 

Case 1:20-cv-00140-DAD-SAB Document 1 Filed 01/28/20 Page 51 of 67

FRESNO POLICE DEPARTMENT
Event: 18BP0297 CA0100500 Case: 18-063934

VICTIM: SCOGGINS,DANELLE RENEE

 

 

 

 

 

 

MO
None |
OTHER FACTORS
None
_NARRATIVE

 

C
Cpl. J.Lee #P1320

SOURCE:
On Tuesday, 9-25-18, | was working uniformed patrol in central Fresno. At approx. 2327 hrs. i was
dispatched to 3044 N Fruit regarding a vehicle being burglarized.

Upon arrival, | came in contact with the RP who identified herself as Danelle Scoggins. Scoggins
stated the following.

She said she was upstairs in her apt. when she heard a vehicle alarm go off. She went outside to see
if it was her vehicle that was going off. As she looked outside she saw two HMA wearing all black near
her vehicle. When the two HMA adults saw her they immediately left on their bikes towards Shields
and Fruit. She went to go check her vehicle and noticed her alarms were not working anymore on the
vehicle. She also saw that there was damage done to her side fenders and noticed there were
handprints on her driver side window.

She estimated her damages to the vehicle to be $200. She also requested to have finger prints done
on the vehicle.

| dusted the vehicle and recovered latent prints.
At this time Scoggins wants the events documented.

CONCL :

On Tuesday, 9-25-18, | was working uniformed patrol in central Fresno. At approx. 2327 hrs. i was
dispatched to 3044 N Fruit regarding a vehicle being burglarized. It appears two HMA were seen near
her vehicle when Scoggins went outside to see if her car alarm was going off. The two males saw her
and left immediately on their bikes toward Shields and Fruit. Latent prints were obtained from the
vehicle and the unknown suspects did not make entry into the vehicle and are still at large.

DISPOSITION:
Scoggins was given a case number.
Latent prints were recovered.

 

 

Officer: FRANCO (V3386), DEVIN #P1942 Page 2 of 3
Supervisor: LEE (V3949), JEFF #P1320

 
 

Event: 18-BP02#6€ 1:20-cv-00140-DAD-SAB Document 1 Filed 01/28/20 Page 52 Siase 18-063934

 

 

 

 

Officer: FRANCO (V3386), DEVIN #P1942 Page 3 of 3
Supervisor: LEE (V3949), JEFF #P1320
 

a Case 1: 20-cv-00140-DAD- FresnqRelice Departmerty 01/28/20 Page 53 of 67
Tinge 1/21/2020 11:56:38 _

Event Report

Page 1 of 2

 

‘ ae me

 

 

_Event: 18-BD7864

  

 

 

 

 

 

 

| Receive Time Clear Time Call Taker Position )
07/14/2018 09:59:12 7/14/2018 5:46:05 PM DEALBA PM 1.21.19, ANITRA ID: DT036 CT21
Classification Priority How Receive Services
4F1 3 T Police
Address
3044 N FRUIT AV #P / W CORNELL AV, FRESNO
Police Agency District Beat Station Zone
PD CE

 

 

 

. This’ Copy, Was prepared: by. the: Fresno: P ° ice

"Department on (Date) ..” 4/24/20"

 

 

 

 

Name For the official use of: Phone |
SCOGGINS PANIELLE Danelle Scoggins (559)994-4146
Address sen ‘Info

 

 

 

 

 

 

 

a

 

 

Closing Class Event Dispo

Location

 

 

 

Agency: Case Number

| Primary Staff

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MADE CONTACT WITH RP AND VEHICLE CHECKED OUT OK. SHE WAS CONCERN THAT HER VEHICLE WAS BEING TAMPERED

WITH. NO SIGNS OF NEW DAMAGE TO THE VEHICLE SEEN. NFI

4F1 Oo R ___| 80 PD: —_ AGUINIGA (V3960), ROMAN P1846

Time Operator Position

07/14/2018 11:50:40 MARIN PM 1.21.19, KIA ID: D3062 CT01 .
Supplement ‘

P2 PD02 RP CB REG RESP TIME ... LL RP WHEN OFFCR ER

Time Unit Status Operator Position

07/14/2018 17:22:25 2031 D CARTER (V3488), ALLISON ID: D3122 PDO2

Time Operator Position

07/14/2018 17:22:25 CARTER (V3488), ALLISON ID: D3122 PDO2

Supplement

2C31 Comment: WILL ADV

Time Unit Status Operator Position °
07/14/2018 17:22:37 2C31 ER AGUINIGA (V3960), ROMAN ID: P1846 A00586

Time Operator Position

07/14/2018 17:22:40 CARTER (V3488), ALLISON ID: D3122 PDO2

Supplement

P2 UT ,LL RP AND ADV UNITS ER....AVAIL? . __
Time Operator Position

07/14/2018 17:24:47 ISQUIERDO (V3043), REBEKAH !D: D3063 CT18

Supplement
-P2 PDO2 ,2C31.NOANSFORTHERPANDVMISFULLNOTABLETOLEAVEVM
Time Unit Status Operator Position

07/14/2018 17:26:41 | 2031 | AR | AGUINIGA (V3960), ROMAN ID:P1846. | A0586
Time Unit Status Operator Position

07/14/2018 17:35:58 2031 ECOMM GUZMAN (V3049), RAFAEL ID: D3039 PDO2

Comment
_License Plate Check LIC:7ZUG516 LIS:CA Request Key:30197980 cvemene tuonaina H2 tne asenens inate
Time _ / Operator Position

07/14/2018 17:45:37 AGUINIGA (V3960), ROMAN ID: P1846 A00586

Supplement

 

 

 
 

 

»

Timi: 01/21/2020 11:56:38

ven

. Fagsno Roli mer 54 of 67 Page 2 of 2
Case 1:20-cv-00140-DAD-SAB) ootRenes Pfifed 01/28/20 Page ,

Event: 18-BD7864

 

 

 

  

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

Time Unit Dissociate Status

07/14/2018 17:46:05 2031 IN ———

Police Unit Staff

2031 _ LAGUINIGA (73980), ROMAN | ID: P1e46 _ —
Event Police Fire

Receive 07/14/2018 09:59:12 07/14/2018 09:59:14

Save 07/14/2018 10:00:32

Dispatch 07/14/2018 17:22:25 07/14/2018 17:22:25

Enroute 07/14/2018 17:22:37 07/14/2018 17:22:37

Arrive 07/14/2018 17:26:41 07/14/2018 17:26:41

Last Clear 07/14/2018 17:46:05 07/14/2018 17:46:05

No. of Units 1 1 0

 

 

 
 

Case 1:20-cv-00140-DAD- SAB TER TR BREA Re 01/28/20 Page 55of67 Pagelof3

"Time: o121/2020 11 ‘46: ot

 

“od an

 

_Event: 18-Al6716

 

 

Receive Time

Clear Time

Call Taker

Position

 

 

 

 

W CALIFORNIA AV/S THORNE AV, FRESNO

02/25/2018 22:02:40 2/25/2018 10:26:28 PM_| WORDEN (V3093), TAMI ID: D3081 PDO1

Classification Priority How Receive Services

3c 3 oO ..| Police

Address rhis Copy was prepared by the Fresno Police

Department on (Date) 1/21/20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CALIF/E THORNE

Police Agency District Beat Fostitenofficial use of: | Zone
PD SW = 1G Name Danelle Scoggins | 2853 _
VEH W/3 OR 4

Closing Class Event Dispo | Location Unit Code — Agency: Case Number Primary Staff

31 l oO | 80 _ PD: HUTCHINS (V3293), BRET P1717
Time- Unit Status Operator Position
02/25/2018 22:02:40 1D31 D WORDEN (V3093), TAMI ID: D3081 PDO1
Location

CALIF/THORNE

Time Unit Status Operator Position
02/25/2018 22:02:40 1D31 ER WORDEN (V3093), TAMI ID: D3081 PDO1
Location

CALIF/THORNE

Time Unit Status Operator Position
02/25/2018 22:02:40 1D31 ECONMM WORDEN (V3093), TAMI ID: D3081 PDO1
Location

CALIF/THORNE

Comment

License Plate Check LIC:7ZUG516 LIS:CA Request Key: 23608699

Time Unit Status Operator Position
02/25/2018 22:02:40 1D31 3c WORDEN (V3093), TAMI ID: D3081 PDO1
Location

CALIF/THORNE \

Time Unit Status Operator Position
02/25/2018 22:02:53 1022 D WORDEN (V3093), TAMI ID: D3081 PDO1
Location

CALIF/THORNE _
Time | Unit Status Operator Position
02/25/2018 22:02:53 1022 ER WORDEN (V3093), TAMI_ 1D: D3081 PDO1
Location -
GALIFITHORNE - _ vn . en tne nce
Time Unit Status Operator Position
02/25/2018 22:03:13 1D31 3c WORDEN (V3093), TAMI_ iD: D3081 PDO1
Location

SCALIFIE THORNE eeepc ene nm citinnene anima wei nanenstniniti camera nema iin ia wamaniammenncinen een
Time Unit Status Operator Position
02/25/2018 22:03:13 1022 ER WORDEN (V3093), TAMI_ID: D3081 PDO1
Location 7

CALIF/E THORNE See ne en net vet on we nee
Time Unit Status Operator Position
02/25/2018 22:03:26 1022 AR SANDERS (V3389), SAM_ID: P1765 A00601
Location

 

 

 
Case 1:20-cv-00140-

Time: 01/21/2020 11:46:01

 

DAD-SRE Oe ese iba 01/28/20

Page 56 of 67

Page 2 of 3

Event: 18-Al6716

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Time Unit Status Operator Position
02/25/2018 22:06:40 1D31 ECOMM HUTCHINS (V3293), BRET ID: P1717 A00629
Location :
CALIF/E THORNE
Comment
Time | Unit | Status | Operator Position
02/25/2018 22:07:44 1D31 ECOMM HUTCHINS (V3293), BRET ID: P1717 A00629
Location
CALIF/E THORNE
Comment
Time | Unit | Status | Operator Position
02/25/2018 22:07:49 1D31 ECOMM HUTCHINS (V3293), BRET 1D: P1717 A00629
Location
CALIF/E THORNE
Comment
Time | Unit | Status Operator Position
02/25/2018 22:07:55 1D31 ECOMM HUTCHINS (V3293), BRET ID: P1717 A00629
Location
CALIF/E THORNE
Comment
Time | Unit | Status Operator Position
02/25/2018 22:08:42 1D31 ECOMM HUTCHINS (V3293), BRET ID: P1717 A00629
Location .
CALIF/E THORNE
Comment
Time | Unit | Status | Operator Position
02/25/2018 22:08:55 1D31 ECOMM HUTCHINS (V3293), BRET ID: P1717 A00629
Location
CALIF/E THORNE
Comment
Time | Unit | Status Operator Position
02/25/2018 22:08:55 1D31 ECOMM HUTCHINS (V3293), BRET ID: P1717 A00629
Location
CALIF/E THORNE
Comment
Time Unit Status Operator Position
02/25/2018 22:08:57 | 1D31 | ECOMM HUTCHINS (V3293), BRET ID: P1717 A00629
Location
CALIF/IE THORNE
Comment
Time Operator Position
02/25/2018 22:09:43 WORDEN (V3093), TAMI_ ID: D3081 PDO1
Supplement
NEG HS/NSET ON WILLIAMS, SCOGGINS AND WRIGHT
Time Operator Position
02/25/2018 22:14:38 HUTCHINS (V3293), BRET ID: P1717 A00629
Supplement
VEHICLE STOPPED FOR NOT COMING TO A COMPLETE STOP. OCCUPANTS RNU AND CLEARED OF ALL WANTS. DRIVER
| ADVISED OF DANGEROUS DRIVING AND SOW W/ A WARNING. — a ce

 

‘
Case 1:20-cv-00140-DAD- SREP gue

Time: 01/21/2020 11:46:01

n

PReTMe Red 01/28/20 Page 57 of 67 Page 3of3
epo

Event: 18-Al6716

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Time Unit ‘Status Operator Position
02/25/2018 22:22:06 1D31 ECOMM HUTCHINS (V3293), BRET ID: P1717 A00629
Location

CALIF/E THORNE

Comment

LIC:6RFW882 LIT:PC LIS:CA Request Key:29608762

Time Unit Dissociate Status

02/25/2018 22:19:21 1022 IN

Time Unit Dissociate Status

02/25/2018 22:26:28 1D31 IN

Police Unit Staff

1022 SANDERS (V3389), SAM _ID: P1765

Police Unit Staff ,

1D31 _| HUTCHINS (V3293), BRET ID: P1717

Event Police Fire

Receive 02/25/2018 22:02:40 02/25/2018 22:02:40

Save 02/25/2018 22:02:40

Dispatch 02/25/2018 22:02:40 02/25/2018 22:02:40

Enroute 02/25/2018 22:02:40 02/25/2018 22:02:40

Arrive 02/25/2018 22:02:40 02/25/2018 22:02:40

Last Clear 02/25/2018 22:26:28 02/25/2018 22:26:28

No. of Units 2 2 0

 

 
 

. lima SUpy was prepared py tne Fresno Police
Department on (Da
For the official useof:

Namie__Daiielle Scoggins

 

 

 

Agency earn R M
and may not be revealed by any unadt FREER bivce oreo *
By VAquirre 1372 2395-WEARIPOSA MALL, FRESNO CA 93721
Phone: (559)621-7000
Event: 18BS4500 CA0100500

Se By -06448-BAD-SAB Document 1 Filed 01/28/20 Page 58 of 67

Case: 18-069652

 

INCIDENT INFORMATION

 

Report #: 1 of 1 Report Type: OTHER CRIME District: CE Beat: C Zone: 2153
Definition and Class: PC530.5(A) - OBT CREDIT/ETC:OTHERS ID - Lvl M

Location: 3044 N FRUIT AV #P FRESNO
Cross Street: W CORNELL AV

Occurred From: 03/01/18 00:01 Thu Occurred To: 04/01/18 00:01 Sun Received Date: 10/18/18 13:37 Thu

 

 

 

How Rev:: T
CASE FACTORS
EVIDENCE
EVIDENCE.COM AUDIO/VIDEO UPLOADED
SPECIAL FACTORS
ELECTRONIC REPORT
APPROVALS AND ROUTING

 

Close Class: 4P0 - FRAUD/FORGERY Open Class:: 4F9
Premise: R # of Premises: 1 CAS Code: FRAD

Routing: None ~

Printed: 1/21/2020 11:40:25 AM _ Printed By: AGUIRRE, VALERIE(T372) Printed From: R10181

Press Log

Rpt #: 1 Type: FIRST Officer: GREGORY (V3459), KATHERINE #P1814 Clerk: # Created: 10/18/18 23:30
Filed Date: 10/18/18 23:30 Assigned Date: 10/18/18 23:30

Approved By: ASHWORTH (V3197), SAMMY #S218 Date Approved: 10/19/2018 12:44:43 PM
Reviewed By: VASQUEZ (V2005), EVA #T93 Date Reviewed: 10/23/2018 10:59:16 AM

 

NAMES

 

Inv: SUSPECT #1. Type: PERSON

Name: UNKNOWN

Race: X . Sex: X Hair: XXX Eyes: XXX
Suspect Status: ATLG

Unknown

Address: , FRESNO, CA

VICTIM: SCOGGINS,DANELLE RENEE

 

Inv: VICTIM#1  Adult/Juvenile: A Type: PERSON
Name: SCOGGINS,DANELLE RENEE

Language: ENGLISH

Identification: SUSP - B9462522 - CA

Home: 3044 N FRUIT AV #P, FRESNO, CA 93705
Phone: (510)560-1756

SUSPECT: UNKNOWN

Race: B Sex: F DOB: 12/07/1981 Age: 36 Height: 508 Weight: 190 Hair: BLK Eyes: BRO

 

MO

 

None

 

OTHER FACTORS

 

None

 

 

 

Officer: GREGORY (V3459), KATHERINE #P1814
Supervisor: ASHWORTH (V3197), SAMMY #S218

Page 1 of 2

 
 

Case 1:20-cv-00140-DAD-SAB Document 1 Filed 01/28/20 Page 59 of 67

FRESNO POLICE DEPARTMENT

 

 

Event: 18BS4500 CA0100500 Case: 18-069652
NARRATIVE
SOURCE:

“

On 10/18/18, | was working uniformed patrol in the Central district detailed as 2F41. At approx. 2330
hrs. | was dispatched to 3044 N Fruit Av #P regarding a theft.

INVESTIGATION:

| arrived at approx. 2340 hrs. and contacted the reporting party, who verbally identified herself as V-
Danelle Scoggins. She provided the following statement.

Scoggins stated that approx. 6-7 months ago an unknown suspect stole her CA ID and her social
security card from her residence. She could not pinpoint exactly when this occurred. There was never
any forced entry to the apartment. She is ina program and they have a key to her apartment but she
was also dating several different women during that time period and they would have had access. She
did not want to provide me with their names. She noticed the cards missing but did not report it at that
time because she thought all she needed to do was go get new ones. She stated that she has a
mental disability so it is difficult for her to understand what she needs to do in certain situations.

4-5 months ago she started receiving letters from an unknown credit bureau saying that she had
signed up for something. She did not know what exactly it was and stated that she did not have any of |
the letters. She tried to tell them that she had not signed up for anything but has been unable to
cancel anything because she does not know passcodes or security question answers. They told her
that they would need a police report before they could provide any assistance.

CONCLUSIONS / DEDUCTIONS:

On an unknown date and time 6-7 months ago, V-Scoggins noticed her ID and social security card
missing from her apartment. Approx. 5 months ago she began getting letters from a credit bureau
saying that she had signed up for something which she never did. Based on the provided information,
| concluded that the unknown suspect S-1 violated PC 484(a)- theft and PC 530.5(a)- use of
identifying information to obtain credit. There is no suspect info at this time.

DISPOSITION:

1. AXON body camera footage available.
2.1 provided V-Scoggins with a case number and mailed her a Marsy's Law letter.
3. S-1 is outstanding at this time.

 

 

 

Officer: GREGORY (V3459), KATHERINE #P1814 Page 2 of 2
Supervisor: ASHWORTH (V3197), SAMMY #8218 |
 

Case 1:20-cv-00140-DADReeg9o Palisa Repartmented 01/28/20 Page 60 of 67 Page 1 of 2

 

 

 

 

 

 

 

 

Event Report’
Time: 01421/2020 11:54:26 . Event: 16-BB1650
Receive Time Clear Time “Call Taker Position
07/18/2016 09:20:01 7/18/2016 10:57:26 AM | ALLEN (V3193), PATTY ID: D3059 CT01
Classification Priority How Receive © Services
4E5 2 T Police
Address
4754 E ALAMOS AV #202 / N RECREATION AV, FRESNO
Police Agency District Beat Station Zone
PD lve dE 1761

 

 

 

 
 
 

Thi ‘Copy: was. prepared: *by-the: Fresno. Police ae
‘Department:on(Date) 12130" ><

 

 

 

 

 

 

Name PEGIEth

e official use of:
SCOGGINS,DANIELLE _- (G59)652-0105 a cena
Address In 0 Vane Vues
4600 WILLOW AVE, FRESNO oAREDRY,

 
 
 

é nd; ‘may: not: be: revealed: by any unauthorized: * PETS
By M Aguirre T3721

on

 

ATT 459......RP SAYS YOU CAN SEE WHERE THEY TRIED TO PRY THE WINDOW FROM THE FRAME

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Closing Cig Event Dispo | Location Unit Code Agency: Case Number Primary Staff

4ES ] _ R _ 177 : PD: __ SCOTT PM 3.15.18, ELEXIS PC352
Time Unit Status Operator Position
07/18/2016 10:20:54 "| 9C41 D JOHNSON (V3053), TRACY 1D: D007 PDO04
Time Operator Position
07/18/2016 10:20:58 JOHNSON (V3053), TRACY ID: D007 PD04
Supplement

P2 CTO3 ,LL RP, ER

Time - Unit Status Operator Position
07/18/2016 10:21:02 9041 ER SCOTT PM 3.15.18, ELEXIS ID: PC352 A00360
Time Operator Position
07/18/2016 10:22:22 WOOFTER (V3695), MATTHEW ID: D3112 CT03
Supplement

P2 PDO4 ,9C41..RP ADV AND AVAIL AT THE LOC

Time Unit Status Operator Position
07/18/2016 10:31:33 9041 AR SCOTT PM 3.15.18, ELEXIS ID: PC352 A00360 —_.
Time Operator Position
07/18/2016 10:57:07 SCOTT PM 3.15.18, ELEXIS ID: PC352 A00360
Supplement

SPOKE TO RP-DANELLE SCOGGINS (12/07/81) WHO STATED THAT SOMEONE TRIED TO PRY OPEN HER WINDOW BC THE SW
CORNER OF THE WINDOW SCREEN PANEL WAS SLIGHTLY PULLED OFF. RP HAS TWO LITTLE BOYS, | ASKED HER IF MAYBE
THE BOYS PICKED AT IT AND DID IT. RP STATED NO THAT SOMEONE IS TRYING TO BREAK INTO HER HOME AND HAVE BEEN
TRYING TO DO SO. RP STARTED TALKING LOUDLY SO THAT "THEY " COULD HEAR OUR CONVO. RP STATED THAT SHE GAVE
THE APT 30 DAY NOTICE THAT SHE IS MOVING AND HAS MOVED MOST OF HER THINGS TO STORAGE. RP STATED THAT SHE
WANTED THE INCIDENT DOCUMENTED “TO COVER HERSELF". RP WAS GIVEN EVENT INFO

 

 

 

 

Time Unit Dissociate Status
07/18/2016 10:57:26 9C41 IN
Police Unit Staff

 

 

9041 SCOTT PM 3.15.18, ELEXIS ID: PC352

ety

 

 

 

 

 
 

Time: 01/21/2020 11:54:26

Case 1:20-cv-00140-DADF&9spo Paice Repartmentiag 01/28/20 Page 61 of 67 Page 2 of2
Event Report

Event: 16-BB1650

 

Event

Police

Fire

 

Receive

07/18/2016 09:20:01

07/18/2016 09:22:12

 

Save

07/18/2016 09:22:19

 

Dispatch

07/18/2016 10:20:54

07/18/2016 10:20:54

 

‘Enroute

07/18/2016 10:21:02

07/18/2016 10:21:02

 

Arrive

07/18/2016 10:31:33

07/18/2016 10:31:33

 

Last Clear

07/18/2016 10:57:26

07/18/2016 10:57:26

 

 

No. of Units

 

1

 

1

 

 

 

 
 

Time: 07/21/2020 i 43: 31

Case 1:20-cv-00140-DAD- _S998°9-Rplee Deparment 01/28/20 Page 62 of 67 Page 1 of 2

 

 

  

_Event: 16-BA3257

 

Receive Time

Clear Time

 

 

 

 

 

 

 

 

 

 

 

 

Call Taker Position
07/11/2016 22:45:05 7/11/2016 11:35:06 PM_ | BABCOCK (V3153), TAMARA ID: D3090 CT07
Classification Priority How Receive Services
iN 1 T Police
Address
4754 E ALAMOS AV #202 / N RECREATION AV, FRESNO
Police Agency District Beat Station Zone
PD NE E 1761
Name Phone
DANIELLE + (559)652-0105
Address Info
4754 E ALAMOS AV, FRESNO 911 Caller

 

 

 

 

 

 

SUSP ACT.. RP HEARD NOISES COMING FROM ROOF.... WHEN WENT

OUTSIDE TO LOOK OUTSIDE... RP SEES BOARD CROSSING

 

FROM ROOF TO ANOTHER ROOF. tenes NO SUBJS SEEN.

 

 

 

Closing Class

 

Event Dispo

 

Location

 

Agency: Case Number

Primary Staff

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

1N4 _ | L R ee 80 PD: LOY (V3173), SEAN P1681

Time Operator Position
07/11/2016 22:47:04 BABCOCK (V3153), TAMARA ID: D3090 CT07
Supplement

P2 PD04 RP HEARD SOMEONE TRYING TO GET INTO ATTIC

Time Unit Status Operator Position
07/11/2016 22:51:10 4C23 dD. MOOSOOLIAN (V3354), KYLIE ID: D3080 PD04
Time Unit Status Operator Position
07/11/2016 22:51:14 4C23 ER LOY (V3173), SEAN ID: P1681 A00522
Time Unit Status Operator Position
07/11/2016 22:51:56 4024 D MOOSOOLIAN (V3354), KYLIE ID: D3080 PDO4
Time Unit Status Operator Position
07/11/2016 22:52:02 4024 ER KEELEY (V3671), NICK ID: P1391 A00583
Time Unit Status Operator Position
07/11/2016 22:58:37 4C23 AR LOY (V3173), SEAN ID: P1681 A00522 eee.
Time Unit Status Operator Position
07/11/2016 23:03:33 4C24 AR KEELEY (V3671), NICK ID: P1391 A00583
Time Operator Position
07/11/2016 23:10:47 LOY (V3173), SEAN ID: P1681 A00522

 

 

 

Supplement

CONTACTED RP WHO STATED SUBJECTS WERE WALKING ON HER ROOF. CANVASSED AREA AND NO SUBJECTS ON ROOF OR

IN AREA. CONTACTED HER NEIGHBOR WHO STATED HE DID NOT HEAR ANYONE ON THE ROOF.

 

 

 

 

 

 

 

 

Time Unit Status Operator Position
07/11/2016 23:12:40 4C23 CL LOY (V3173), SEAN ID: P1681 A00522
Location
BLKSTONE/NEES ; ee
Time Unit Status Operator This He PY ig :

is, Copy was prepared by th o Police
07/11/2016 23:25:07 4C23 AR LOY (V3173), SE ID: Pty prep . 1 _. A0052
Location renrerit on (Date) 1721720
BLKSTONE/NEES For the official use of:
Time o fUnit “| Dissociate Status Name_Danelle Scoggins elle Scoggins
07/11/2016 23:11:02 4C24 IN Agency

 

 

 

 

and may not be revealed by any unauthorized person

By V. Aguirre 1372
'

Poli e Page 2 of 2
Case 1:20-cv-00140-DAD- SAPP. Tuee Renan Plled 01/28/20 Page 63 of 67

 

 

 

2 ep
Time: 01/21/2020 11:43:31 Event: 16-BA3257
Time Unit Dissociate Status
07/41/2016 23:36:06 | 4c23_— JIN

 

 

Police Unit

Staff

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4023 LOY (V3173), SEAN 1D: P1681
Police Unit Staff
Event Police Fire
Receive 07/11/2016 22:45:05 07/11/2016 22:45:59
Save 07/11/2016 22:46:35
Dispatch 07/11/2016 22:51:10 07/11/2016 22:51:10
Enroute 07/11/2016 22:51:14 07/11/2016 22:51:14
Arrive 07/11/2016 22:58:37 07/11/2016 22:58:37
Last Clear 07/11/2016 23:35:06 07/11/2016 23:35:06
2 2 0

 

 

 

No. of Units
 

SRB HG O Page 64 of 67 Page 2of2
Case 1:20-cv-00140-DAD-§R Ratha eeRet ete 01/28/2 g
Time: 01721/2020 12:02:57

Event: 18-BJ3711

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Police Unit Staff
Event Police Fire
Receive 08/20/2018 12:38:10 08/20/2018 12:38:29
Save 08/20/2018 12:39:57
Dispatch 08/20/2018 12:40:59 08/20/2018 12:40:59
Enroute 08/20/2018 12:41:04 08/20/2018 12:41:04
Arrive 08/20/2018 12:46:51 08/20/2018 12:46:51
Last Clear 08/20/2018 13:31:37 08/20/2018 13:31:37
No. of Units 1 1 0

 

 

 
Case 1:20-cv-00140-DAD-SAB

 

City of

PP eeT ee DES! 2

i Pies Say

POLICE DEPARTMENT ANDREW J. HALL
Mariposa Mall Chief of Police
P.O. Box 1271

Fresno, CA 93715-1271

 

To Whom {t May Concern:

 

In accordance with California Penal Code 6254; no law enforcement officer or employee of a
law enforcement agency shall disclose arrest records to any arrested person, or to any person
who may be a defendant in a criminal action. :

The defendant may obtain necessary information through the discovery process under Penal

Code 1054.

Respectfully,

Both KS,

 

Kelly Keifer

Records Section Manager

2323 Mariposa Mall
(559) 621-2534

(559) 621-2520

Safety, Service, Trust
Case 1:20-cv-00140-DAD-SAB Document 1 Filed 01/28/20 Page 66 of 67

Fresno Police Department Page 1 of 2
Event Report
Time: 01/21/2020 12:02:57 a _ Event: 18-BJ3711

 

 
   

 

 

 

 

 

 

 

 

 

 

US ate ae
Receive Time Clear Time Call Taker Position
08/20/2018 12:38:10 8/20/2018 3:38:59 PM MATA (V3065), MARTA _ID: D3032 CT07
Classification Priority How Receive Services
4D 1 T Police o
Address
3044 N FRUIT AV #R / W CORNELL AV, FRESNO
Police Agency District Beat Station Zone
PD CE Cc 2153

" This Copy was prepared by the Fresno Police .
|. Department on{Date)__ 1/21/20 ie

Name for the official use of: Phone

  

 

 

 

 

 

 

 

 

Name_—Danelle Scoggins
“rn en Info
L gency 911 Caller, Contact
--and. ‘may not-be reveale d by any unauthorized pe sO : a =

 

   

By. _..V.Aquirre 1372 _ a

VICT OF ASSUALT .. RP WAS HIT BY HIS NEIGHBOR W/A CHAIR .. REFUSED AMB / NEIGHBOR IS 3 UNITS DOWN FROM RPS APT
#P .. - BFA 5/6 LSW: BLU TANK W/ORLANDO ON T WILONG BLK SHORTS _

 

 

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Closing Clasg Event Dispo | Location Unit Code Agency: Case Number Primary Staff ,
4D2 Cc R 80 PD: 18-054952 PHEBUS (V3122), STEPHEN P1251
| . . iis Yi [te ‘ i : as .

Time Unit Status Operator ~ ‘ Position

08/20/2018 12:40:59 2011 D OVOIAN (V3070), PATSY. ID: D3027_ PDO2. on

Time Operator Position

08/20/2018 12:40:59 OVOIAN (V3070), PATSY ID: D3027 PDO2

Supplement

2C11 Comment: WILL ADV

Time Unit Status Operator Position

08/20/2018 12:41:04 2C11 ER PHEBUS (V3122), STEPHEN ID: P1251 A00676

Time Operator Position

08/20/2018 12:42:14 MATA (V3065), MARTA_ID: D3032 CT07

Supplement

P2 PDO2 ,RP ALSO IN VERBAL DIST SAYING RUDE THINGS — ee

Time Operator Position

08/20/2018 12:43:43 OVOIAN (V3070), PATSY ID: D3027 PDO2

Supplement
_AA3911 PRIOR CALL. .. ..8B SERVED. RP PAPERWORK _ ee tn cementite an ap uneegrareee emma ciuene nae tints tee ee
Time Unit Status Operator Position

-| 08/20/2018 12:46:51 | 2¢11.. [AR | PHEBUS (V3122), STEPHEN. ID: pizs1 «| ADOS7S.

Time : Operator Position

08/20/2018 13:08:54 MOORE (V3068), LORIN 1D: D3002 PDO2

Supplement

P1UT,EMS C21M/VOL a ee oo.

Time Operator Position

08/20/2018 13:10:51 ‘ MONTANO XF 1.21.19, STEPHANIE ID: D3021 CT18

Supplement -

P2 PDO2,,2C11, EMS ADV.D__ ees . . . .
Time Unit Dissociate Status °

 

 

08/20/2018 13:31:37 2011 D

 

 

 

 
Case 1:20-cv-00140-DAD-SAB Document1 Filed 01/28/20 Page 67 of 67

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

Fresno Police Department ; Page 2 of 2
‘ Event Report

Time: 01/21/2020 12:02:57 Event: 18-BJ3711

Police Unit Staff

2011 PHEBUS (V3122), STEPHEN ID: P1251_

Event Police Fire

Receive 08/20/2018 12:38:10 08/20/2018 12:38:29

Save 08/20/2018 12:39:57

Dispatch 08/20/2018 12:40:59 08/20/2018 12:40:59

Enroute 08/20/2018 12:41:04 08/20/2018 12:41:04

Arrive 08/20/2018 12:46:51 08/20/2018 12:46:51

Last Clear 08/20/2018 13:31:37 08/20/2018 13:31:37

No. of Units 1 1 0

 

 

 

 

 
